                                                                      CLERK'S OFFICE U.S. DISTRICT COURT
                                                                               AT ABINGDON, VA
                                                                                    FILED
                            UM TED STATES DISTRICT COIJRT
                            W ESTERN D ISTR ICT O F W R G IN IA                 ALC 1i 2219
                                      A BIN G D O N                           JULI
                                                                                 A C. UD EY,c
                                                                              BY:
  UN ITED STA TES O F AM ER ICA
                                                                                    P Y LER
                                                        caseNo.I:19Q .QrlV
  INDIW OR INC.(a/k/aReckittBencldser                   Violations:
     Pharm aceuticals1nc.)and                           18U.S.C.jj2,1341,1343,1347,1349
  INDIW OR PLC

                               SCPERSEDING INDI/TM ENT
                                         O V ER W EW

         TheGrand Jury chargesthat:

         1.     SuboxoneFilm isanopioiddnlgusedirlthetreatmentofopioid
  addiction/dependence. IndiviorsellsSuboxoneFilm throughouttheUrtited States.Beginningin

  orabout2010,Indiviorexecuted an illicitnationwideschem eto increaseprescdptionsof

  SuboxoneFilm . In particular,Indiviorillegally obtained billionsofdollarsin revenuefrom

  SuboxoneFilm prescriptionsby deceivinghealth careprovidersandhealth carebenefitprogram s

  into believing thatSuboxoneFilm issaferandlesssusceptibleto diversion and abusethan other,

  sim ilardrugs. Indiviorfurthersoughtto boostitsprofits9om SuboxoneFilm by establishing a

  telephoneprogrnm forpatientsto calltobecorm ected with adoctorforopioid

  addiction/dependencetreatment,which lndiviorused to connectpatientsto doctorslndivior

  knew werepresctibing Suboxoneand/orotheropioidsin acarelessand clinicallyknwarranted
 m anner.Indivior'sâaudulentschem elasted foryearsand hindered patients'-
                                                                        ,health care

 providers',and health carebenefitprogram s'acctlrateassessm entsregardingopioid-addiction

  keatm entin orderto increase the com pany'sprofits.




                                          Page 1 0
Case 1:19-cr-00016-JPJ-PMS Document 115 .f46
                                         Filed 08/14/19 Page 1 of 46 Pageid#: 726
                                       IN TR O DU CTIO N

         TheGrand Jtlry chargesthatattimesm aterialto thisIndictm ent:

                                        DEFEND A N TS

         2.     INDIVIOR INC.(hereinafterEGINDIVIOR''IwasaDelawarecorporation
  headquarteredinRichm ond,Virginia,thatm arketed and distributed prescription dnzgs

  containing buprenop hine,an opioid controlled substance,tmderbrand namesincluding

  Suboxoneand Subutex.Untilon oraboutDecember23,2014,FNDIVIOR wasa wholly owned

  subsidiaty ofCompany A ,andwasknown asRecldttBencldserPhnrmaceuticalsInc.

         3.     IN D IV IOR PLC w as an English public lim ited com pany headquartered in Slough,

  England,UnitedKingdom,thatowned,contwlled,managed,andoperatedINDIVIOR afteron
  oraboutDecem ber23,2014.

                           H EA LTH C Alc BEN EFIT PR O G R AM S

         4.     M edicarew asa health care benefitprogm m lm der Title 18,U nited States Code,

  Section 2409thatprovidedbasicmedicalcoverageto individualsage65orolderandtocertain
  disabledpersons. TheUnited StatesDepartm entofHealth and Hlzman Services,through the

  CentersforM edicareandM edicaidServices(E1CM S''),administeredMedicaretllrough
  contractors. M edicare PartD paid forcertain prescdption clrugsforM edicare benelciaries.

         5.     M edicaidwasahealth carèbenefitprogrnm tmderTitle 18,United StatesCode,

  Section24(b)thatwasédministeredby agenciesofthevariousstatestoprovidehealthcare
  benefitsandservicestothosewhoqualified.M edicaidwasfLmdedjointlybythestatesandby
  CM S and paid forcertain prescription dnzgs forM edicaid benetk iades.




                                 Pa115
Case 1:19-cr-00016-JPJ-PMS Document ge20f46
                                        Filed 08/14/19 Page 2 of 46 Pageid#: 727
                   Othetpublichealth careprogram sand privatehealth careinsuranceproviders

 werehealthcarebenefitprogramstmderTitle18,UnitedStatesCode,Section24(b)thatpaidfor
 ,



     certain prescription drugsfortheirbeneficiaries.

                                        LE G AI,A U TH O R ITY

                   TheFederalFood,Druj'
                                      ,andCosmeticAct(G:FDCA''),Title21,UrlitedStates
     Code,Sections301,etseq.,providedthatno dnlg could bem arketed in interstatecomm erce

     llnlessithadbeen approvedbytheFood andDrugAdministration(GTDA'').
            8.     TheOrphanDrugAct(1:ODA''),Title21,United StatesCode,Sections360> ,et
 seq.,provided thattheFDA could designateadnzg asan Gtorphan drugn''and upon approving the

     drug,wouldnotapprove anotherdrtzg forthesam edisease orcondition forseven years.

                   TheDrugPriceCompetition andPatentTerm RestorationAct(ill-latch-W axman
 Act''),Title21,Urlited StatesCode,Section 355(),providedthattheFDA couldapprovegeneric
 clrugswithoutrequiring al1oftheclinicaltestingrequired fornew dnzgs.

            10. TheDnzgAddiction TreatmentAct(G1DATA''),Title21,UnitedStatesCode,
     Section 823(g),authorizedregisteredhealth careproviderstoprescribecertainopioiddrugsin
     Schedules111,IV,orV oftheControlled SubstancesAct(1:CSA''),Title21,Urlited StatesCode,
     Section 801,cf.seq.,forthetréatmentofopioid addiction/dependenceoutsideatreatm entclinic.

 TheDATA limited them aximplm num berofpatientsaprovidercould so treatatany onetim e.

 Through in oraboutJuly2016,them axim llm lim itforany oneproviderwas 100patientsata

 tim e. In oraboutA ugust2016,the m axim llm lim itw asraised to 275 patients ata tim e.

                   Title21,Code ofFederalRegulations,PM 1306.04,stated thata prescription for

 acontrolled substancewaseffectiveonly ifissued foralegitimatem edicalpurposeby a

 practitioneractingintheusualcourseofhisorherprofessionalpractice.




                                 Pa115
Case 1:19-cr-00016-JPJ-PMS Document ge30f46
                                        Filed 08/14/19 Page 3 of 46 Pageid#: 728
                          SUBOXONE TM LET AND SU:UTEX TABLET
            12.    Opioid addiction/dependencewasandisan epidemic. Some individualsseeldng

     to recoverfrom opioid addiction/dependence continuedtaking opioidstmderm edical

     supervision,to avoid orreducewithclrawalsymptom swhilethey soughtto recover.Theonly

     opioid approvedforuseinsuchtreatmentoutsideatreatmentclinic(i.e.,thatapatientcouldtake
     home)wasbuprenorphine,aScheduleI11controlledsubstancetmdertheCSA.I
            13.    On oraboutO ctober 8,2002,IN D IV IOR received FD A approvalofthe first

     buprenop hine-contairling drugsforuse in thetreatm entofopioid addiction/dependence:

     SuboxoneSublingualTablet(EGsuboxoneTablef')andSubutex SublingualTablet(Gçsubutex
     Tablef).TheFDA designatedboth asorphandrugs,meaningtheFDA committednotto
     approveanycompetitordrugforsevenyears(theGtexclusivityperiod').
            14.    SuboxoneTabletcontained buprenorphineand anothersubstance,naloxone.

     Suboxone Tabletwasintendedto betaken by placem enttmderthetongueuntildissolved.The

     naloxonegenerally wasnotactivewhen taken underthetongueasintended,butcould precipitate

     withdrawalifthedrugweretakenin otherways(ag.,injected).DailydosesofSuboxoneTablet
     containingmorethan24milligrams(G&mgs'')ofbuprenorphinewerenotshowntoprovideany
     clinicaladvantageoverlowerdoses.PharmaciestypicallydispensedSuboxoneTabletinV ttles
 '
     with child-resistantcaps.Beforein orabout2013,anothersubsidiaryofCom pany A

     manufactured SuboxoneTabletin Hull,England,United Kingdom ,and INDIVIOR m arketed

     and distributed itthroughoutthe U nited States.




     1Buprenop hineisan opioidpartialagonistwith am orphine milligrnm equivalentconversion
     factor(GIMM E-CF'')20timeshigherthan oxycodone.

                                 Page 4 0f46
Case 1:19-cr-00016-JPJ-PMS Document 115 .Filed 08/14/19 Page 4 of 46 Pageid#: 729
         15.    Subutex Tabletwassimilarto SuboxoneTablet,butdid notincludenaloxone. It

  wasintendedforcertain patientpopulations,such aspatientshypersensitivetonaloxone.

  Phnrmaciestypically dispensed Subutex Tabletin bottleswith child-resistantcaps. Before in or

  about2011,anothersubsidiary ofCom pany A m anufactured Subutex Tabletin Hull,England,

  United Ilingdom ,and INDIVIOR distributed itthroughouttheUnited States.

                    SU BO X O N E FILM A N D TH E PLA N TO M AR K ET IT

         16.    By in orabout2007,INDIVIOR'Sand Com pany A 'snnnualrevenuefrom sales

  ofSuboxoneTabletand Subutex Tablethad grown to m orethan $260m illion,butthey forecast
  they w ould lose m ostofthatrevenueto com petitor drugs,pe icularly generic versions of

  Suboxone Tablet,aftertheexclusivity period ended on October,8,2009.

                Between in oraboutDecember2006 and M arch 2007,INDIVIOR and Company

  A began developing anew buprenorphine-containingdrug forusein thetreatm entofopioid

  addiction/dependence:SuboxoneSublingualFihn (tGsuboxoneFi1m'').Theybelieved Suboxone
  Film wouldbeprotectedbypatents.TheyplnnnedtopromoieSuboxoneFilm byclaimingitwas
  saferthan altem ativednzgssuch astablets,though therewereno scientificstudiesto establish

  thatclaim .

         18.    A dditionally,between in oraboutD ecem ber2006-= d M arch 2007,IN D IV IOR,

  Company A,and othersdiscussed waysto delay FDA approvalofgenericversionsofSuboxone

  Tabletby discontinuing Suboxone Tabletunderthe pretextofa safety concern,thereby

  triggering FDA safety-relatedprocessesthatcouldtake aslong asayear. Theym ote,:&W e

  couldtieupgenericfor1year....W henwelileforfilm andwithdraw tablet(theFDAjis
 precluded from approving anothertablettm tilthey have m ade a determ ination in response to a

 petition from generic com pany to determ ine thatproductw asnotw ithclraw n forsafety or




                                          Page5of46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 5 of 46 Pageid#: 730
  efficacyi''a GGnegative safety issue''could ttpreventapprovalofgenerici''ç$W eneed to think

  creatively aboutasafetystoryi''ItweprobablyalsoneedtothinkverynegativelyaboutEtablets)
  and identify aspectsthatcould beunsafei''EEW ecannotpreventgenerics...W ecan delayi''and

  atim elineforhow long genericscouldbedelayed.

         19.     On oraboutO ctober20,2008,IN D IV IOR subm itted a new drug application

  (Gt(NDA'')forSuboxoneFilm totheFDA.(m DIVIOR didnotseek approvalofafilm versionof
  Subutex.)                   2
         20.    Like SuboxoneTablet,SuboxoneFilm contained buprenop hineandnaloxone,

  wasintended tobetaken by placem enttmderthetonguetmtildissolved,and daily doses

  containing morethan 24 m gsofbuprenop llinewerenotshown to provideany clinicaladvantage

  overlowerdoses.However,SuboxoneFilm differed f'
                                                rom SuboxoneTabletin thatithadathin

  form;stuck tothetongue/m outh;dissolvedm orerapidly;potentiallyhad higherbioavailability at

  certain doses;wasfonnulated totastebetter;and typically wasdispensed by pharmaciesin

  individually m apped,,child-resistantfoilpoucheseach bearinga serialnllm ber.

                Between in oraboutM ay 2009 and August2010,wllileawaiting FDA approvalof

  Suboxone
        /
           Film,IINDFVIOR m anagersdraftedm arketing plansforthedrug.Thedraftplans

  listed çûloey SuccessD rivers''forSuboxone Film such ms tr riving physician prescdptionsfor

  Suboxonefilm ,''Er riving formulary supportforSuboxoneSIITIthrough payors,''and ir riving

  patientSuboxonefilm tdal,''and includedthem essagesthatSuboxoneFilm wasç<amore

  responsiblem edication from apublic health perspective,''w as a GGlessdivertible/abusable

  fonnulation,''andhadaûGlowerriskofchild expostlre,''andthatgenericclnzgswouldTjeopardize
 the entire disease space,''though therew ere no scientific studiesto establish these claim s. The

  draftplansnoted thatpublic health carebenefitprogrnm s such asM edicare,M edicaid,and the




                                           Page6of46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 6 of 46 Pageid#: 731
  VeteransAdministrationpaidfor27% ofal1SuboxoneTabletand Subutex Tabletprescdbed,

  whileprivatehealth carebenefitprogrnm spaid for55% .

         22.    On oraboutJune9,2009,INDIVIOR'Sm edicaldirectortold fellow FNDIVIOR

  m edicalpersormel,G1W eneed to develop astory aboutcllildhood exposuresto setthe stage for

  switchingpatientsto''SuboxoneFilm .

         23.    0 p oraboutAugust21,2009,theFDA declined to approveFNDFVIOR'SNDA
                  .




  forSuboxoneFilm because itdid notcontain an adequaterisk evaluation and mitigation strategy

  (IGREM S'')toaddresstheFDA'Sconcernsaboutmisusç,abuse,andaccidentaloverdose.
         24.    On oraboutOctober5,2009,INDIVIOR sentalettertotheFDA,aslcingwhether

  theFDA agreedthatSuboxoneFilm'spackagingwouldprotectagainstdiversion (ag.,illegal
  selling,sharing,and smugglingofSuboxone)and accidentalcllildexpostlre(i.e.,childrentaldng
  Suboxonebyaccident).TheFDA didnotimmediatelyrespond.FNDIVIOR executivesand
  othersinternally discussed thattheFDA could disagree,forreasonsincluding thatitwasnot
  clearhow physicianswould usethesedalnllmberson SuboxoneFilm packagesto deter

  diversion,and Elthereisan increm entalrisk ofthefilm since oncea cllild ingeststhe I'iIITIitwill

  benearly impossibleto rem ovevs.tablets.''

         25.    On oraboutN ovem ber24,2009,INDIVIOR resubm itted itsNDA forSuboxone                 .




  Film totheFDA,including a REM S.

         26.    On oraboutJanuary 22,2010,IN DIVIOR'Schiefexecutiveoo certold Company

  A executives,G1otlrimmediatefocusistogettheFDA approvalforgsuboxoneFilmqasapto
  sw itch the businessahead ofthe generic.''




                                           Page7of46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 7 of 46 Pageid#: 732
         27.    On oraboutM arch 29,2010,the FDA respondedto INDIVIOR'SOctober5,2009

  letlerthatsoughttheFDA 'Sagreem entthatSuboxoneFilm 'spackagingwouldprotectagainst

  diversion and accidentalcllild expostlre,stating'
                                                  .

                TheAgencywillnotcommentonwhethertheserialnllmbeys(on
                SuboxoneFilm'spackaginglwouldleadtoadecreaseindiversion
                ofa drugproduct,becausedrug diversion issuesareregulated by
                D EA .



                No,wedonotagreethatthepackagingfor(SuboxoneFilmj
                Providesr m eaningfulincrem entalprotection againstpediatdc
                exposure.Although the foilpouchesfulfillthechildresistant
                effectivenessstandardsandthefoilpouch bearswnrning
                statem entsalertingpatientsto keep outofreach ofchildren,no
                datawereprovided to supportthatthesem easlzreswillencotlrage
                patientstostore(SuboxoneFilmjin amnnnerwhichprevents
                accidentalpediatricingestion. Becausepatientsarelcnown to
                dividetablets,itm ay beexpectedthatpatientswillrem ovefilm s
                from thepackage and havepartialdqsesthatam neitherin the
                child-resistantpouch norin a child-resistantm edication bottle.
                Fttrthermore,becausethefilm cnnnotbespitout(tmlikeatablet)it
                ispossible thata cllild w ho obtainsaccessto even one dose m ight
                be m ore adversely affected than a clzild who obtainsaccessto a
                single tablet.

         28.    IND IV IO R executives,m anagers,and persqrm eltm derstood from the FD A 'S

  responsethatthey lacked substantiationto inform health careprovidersthatSuboxoneFilm was

  saferthan alternative dnzgssuch astablets.INDIVIOR executivesand m anagerswroteto each

  other,Gt-
          l-heFDA hasstatedthatwehaveno proofthatpatientswillnottakethefilm outofthe

  I
  lpouch)andcutitintomultipledoses.Thusnotreducingpotentialexposlzre....Eventhenthe
  FD A pointsoutthatthe film m ay notbe sw allow ed thus m aking m ore buprenorphine availablei''

 thattheFDA 'Sresponsecould tGbeabiggerissue asitmay imply theoverallrisk/benefitisnot

  favorableforotlrfilm (vstabletli''and,G&ltlookslikethey aretryingtodenyustheabilityto
                                                  .                                    '




 m ake aclaim on additionalpaediatric safety ofthefilm .'' W ithregard tom isuse,abuse,and


                                            Page80f46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 8 of 46 Pageid#: 733
  diversion,IN DIVIOR executives,managers,and personnelknew thatSuboxoneFilm 'sthin form

  potentîally couldm akeiteasierto conceal,and thusm ore susceptibleto sm ugglingthan tablets;
                                                                              l
                                                                              j

  itsindividualpackaging couldm akeitm oreportable,including forreselling and sharing;and the

  serialntlm berson thepoucheswerenotelectronically tracked and notshown to deterdiversion.

  W ith regard to accidentalcllild expostlre,they lcnew thatSuboxoneFilm had attributesthat

  potentially couldm akeitm oredangerousto cllildren,including thatitsttzck and cotlld noteasily

  bespitoutifaccidentallytakenbyachild;dissolvedmorerapidly,leavingtesstimetoremoveit
  f'
   rom achild'smouth befoyeabsorption;had potentiallylligherbioavailability atcertain doses,

  potentially increasing the severity ofan incident;wasformulated totastebetter,potentially
                                                            '
                                                                                  :
  reducing thelikelihoodthatachild would seekto rem oveit;and couldnoteasily bere-sectlred

  in itsoriginalpackaging,which,unlike abottlewith achild-resistantcap,w asnotdesigned tobe

  re-closed.

         29.    On oraboutAugtzst30,2010,theFDA approved SuboxoneFilm,includingthe

  REM S and prescribing irlform ation forthe dnlg. N one ofthese m aterials stated thatSuboxone

  Film wassaferthan alternativedrugssuch astablets,orreducedtherisk ofm isuse,abuse,

  diversion,oraccidentalchild exposm e.Nevertheless,m DIVIOR'Sclliefexecutiveoftk ertold

  CompanyA executivesincluding itschiefexecutive officerand chiefsnancialofficer,(&W ewill

  bem nking themostofevery minutebetween now and generic approvalto convertottrtablet

  businessto film ,''including a&Tu11Blitz campaign forsalesforcethrough Thnnksgivinp'' For

 the fu11blitz cnm paign,FND IV IOR salespeople planned to raise ttdiversion and m isuse and

 pediatric safety''in salespresentationsto physicians,even though there w ere no scientific sttzdies

 to establish thatSuboxone Film wassaferwith regard to diversion,m isuse,orpediatricsafety.




                                           Page90f46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 9 of 46 Pageid#: 734
         30.    Suboxone Film wasmanufactured by anothersubsidiary ofCom pany A in Hull,

  England,United Kingdom ,and athird party in Portage,Indiana. INDIVIOR m arketedand

  distributed itthroughouttheUnited States.

                       TH E SCH EG      AN D M W IFICE T O DEFM U D

                Between in orabout2006 and the date ofthislndictm ent,IN DFVIO R PLC,

  INDIVIOR m C.(alsoknownasRecldttBenckiserPhnnnaceuticalsInc.),andthei.
                                                                       rexecutives,
  employees,and agentsdid deviseand intend to devise aschem eand artificeto defraud andto

  obtain money andproperty from health carebenefitprogram sbym eansofm aterially falseand

  gaudulentpretenses,representations,andpromises,by(A)mnkingmaterially falseand
  fraudulentstatementsand representationsto health careprovidersto inducéthem toprescribe,

  dispense,andrecommendSuboxoneFilm;(B)preparingandcausingtobeprepared,and
  shipping and causingto be sllipped,m atedally falseand fraudulentmarketingm aterials

  promotingSuboxoneFilm;(C)mnkingmateriallyfalseandfraudulentstatementsand
  representationsto andrelating to stateM edicaid adm inistratorsand otherstopromoteSuboxone

  Film;and(D)marketingSuboxoneFilm tohealth careproviderstobeprescribed anddispensed
  in acarelessand clinically unwarrantedm anner.

  A.     M ATER IA LLY FA LSE A N D FR AU DU LEN T STA TEM EN TS AN D
         R EPR ESEN TA TIO N S TO H EA LTH C AR E PR O W DER S

         32.    Between in orabout2006 and thedateofthisIndictm ent,INDIVIOR PLC,

  INDIVIOR INC.(alsoknownasReckittBenckiserPhnrmaceuticalsInc.),andtheirexecutives,
  employees,and agentsmade,and caused tobe made,m aterially false and fraudulentstatem ents

  and representationsto health careprovidersto inducethem toprescribe and dispense Suboxone

  Film ,and recom m end the prescribing and dispensing ofSuboxone Film .




                                         Page 10 0.f46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 10 of 46 Pageid#: 735
         33. OnoraboutSeptember2,2010(abouttllreedaysafterSuboxoneFilm received
  FDA approval),CompanyA'schiefexecutiveofficeremailedapproximately20INDIVIOR
  executivesandm anagers,including INDIVIOR'Schiefexecutiveofficerandm arketing

  personnel,statingthatSuboxoneFilm wasEEsafer,''andencouragingthem tolGconvertgpatientsj
  from tabletsto film s,thereby protecting otzrN etRevenues in theU SA .''

         34. OnoraboutSeptember6,2010(aboutaweek afterSuboxoneFilm receivedFDA
  approval),alzINDIVIOR nationalsalessupervisoremailedapproximately50INDIVIOR
  salespeople,encouraging them totellphysiciansthatSuboxoneFilm wasGtsaferbecause ofthe

  Packaging.''

                 OnoraboutOctober17,2010,WDIVIOR'SchiefexecutiveYficertold
  INDIVIOR personnelto revisetheperlbrm anceappraisalsand incentiveprogrnmsfor

  salespeopleto rew ard Gf lm salesonly.'' H e stated thatW D IV IOR 'Ssalespeople had tlevery

  possibleresolzrceto enablethem to generatedem and forascheduled narcoticthatisbeing given
  away forfree to an addicted population,''and those w ithouttladequate film sales''p ay be fired.

  Thereafter,INDIVIOR revisedtheperform anceappraisalsand incentiveprogrnm sto bebased

  prim adly on the percentage ofSuboxoneFilm com pared to tabletsales in the salesperson's

  tenitory(sometimescalledthellfilm marketshare''orGflm share'l.
         36.     O n oraboutOctober25,2010,IN D IV IO R salessupervisorsdiscussed baseless

  Gûdialoguepoints''thatINDIVIOR salespeoplewereusingto highlightSuboxoneFilm 's

  lûadvantages''to physiciansand phnrm acists,w hich included t:Reduced m isuse/diversion''and

  Gçpublic safety - reduced pediatric exposure.'' O n oraboutN ovem ber3,2010,an IN DIV IO R

  salessupervisorem ailed the dialogue pointsto IN DFVIOR 'S chiefexecutive officer.




                                           Page 11 0.f46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 11 of 46 Pageid#: 736
;




             37.     In oraboutDecember2010,INDIVIOR'Svicepresidentforclinicalaffairsm et

      with physiciansiilCalifom iaand elsewhere,and in thepresence ofFNDIVIOR salespeople,

      m aterially falsely and fraudulently stated tothephysiciansthatSuboxonedTilm addresseschild

      safety and abuse and diversion''and w asa ûçsaferproduct.''

             38.     On oraboutFebrtzary 14,2011,atlINDFVIOR nationalsalessupervisorinstructed

      aregionalsalessupervisorin M ichigan and a salesrepresentativein Ohioto:

                     notbe afraidto 1etthephysician lcnow very clearly whatyou
                     believe. Ifyou believethat Suboxone SublingualFilm willlow er
                     pediatricexpostlre,orlowerdiversion and m isuse1etthem know.
                     You aretheexpertand becauseofa11you havedone,the
                     relationshipsyou have built,they w illbe receptive to w hatyou
                     believe.

             39.     On oraboutM arch 11,2011,C om pany A 's chiefexecutive oflicerm aterially

      falsely and fraudulently stated in Company A 'spublic2010 nnnualrepol'tthatSuboxoneFilm

      wasttbettertrom achildsafetypointofview,makging)itmoreattractivefordoctorsto
      Prescribe.''

             40.     On oraboutApril13,2011,INDIVIOR'Schiefexecutive officerm aterially

'     falsely and fraudulently stated in acorporatenew sletterthatSuboxoneFilm EGhasthepotentialfor

      p eaterchild safety.''

             41.     In oraboutJuly 2012,ata Com pany A investorpresentation,in thepresence of

      Company A'schiefexecutiveofscer,INDIVIOR'Sclliefexecutive officerm aterially falsely and
                                                             .




      âaudulently statedthatSuboxoneFilm wastilessdivertable and abusable.''

             42.     On oraboutthespecified dates,in orarotmdthe specified states,INDIVIORZsales

      representatives reported to theirsupervisors and theirfellow salesrepresentativesto use as

      m odelsforpromoting SuboxoneFilm,thebelow-described statem entsandrepresentationsm ade

      tophysicians,pharm acists,and otherhealth cazeprovidersto m aterially falsely andfraudulently


                                     Page 12 0.1-46
    Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 12 of 46 Pageid#: 737
            inducethem toprescdbe and dispense SuboxoneFilm ,and recomm end theprescribing and
                   ï.
            dispensingofSuboxoneFi1m :2

    Par. D ate          State R e ort
    43 9/1/2010         NY    INDIVIOR salesrepresentativetoldphysiciansthatSuboxoneFilm lûoffers
                              increased protection againstm isuse/abuse/diversion andpediatric expostzre. Due
                              to this,and the factthatpatientsw illbe able to getthe film atno cost,they have a11
                              stated thatthey w illprescribe the Film when itisavailable.... M ostpharmacists
                              havealso been impressed with theneW fonntzlation andthestepsthecompany has
.                             taken to decrease diversion and pediatric exposure''
    44      9/10/2010   NC    INDIVIOR salesrepresentativetoldaphysician ShatSuboxone Film &çoffers
                              greaterprotection againstpediatricex ostlre & m isuse/diversion''
    45      9/30/2010 SC          INDIVIOR salesrepresentativemetwithaphysicianandçGldqiscussedpediatric
                                  expostzre & tabletdiversion asreasonsforM D to insistthatpts sw itch from tablet
    '                             to Slm''x
     46     12/16/2010 M 1        INDIVIOR salesrepresentativestold physiciansthatSuboxoneFilm istheEtsafest
                                  choicei''hasG&lesschance ofinadvertentuseby kids,''can Gtprotectthe
                                  comm llnityi''and can &&rotectoffice-based treatm ent''from being banned
    47      12/21/2010 CA         W DIVIOR salçsrepresentativetold physiciansthatSuboxoneFilm çlisabetter
                                  saferm edicatiön''and Gçitwould betmethicalorinappropriate forustoprom otethe
                                  tabletnow thatwehaveabetter,saferjroduct''
    48      12/22/2010 M 1        lND1V1OR-paid speakertoldphysiciansthatheriçbig plusfortheFilm wasthe
                                  packaging and therefore m nking ità safer roductforthe com m llnity''
    49      12/22/2010 TN         INDIVIOR salesrepresentativetold physiciansthatduringtheholiday season,
                                  SuboxoneFilm givespatientsi&added com fo: in knowing theirm edication issafer
                                  to havein thehom easfnm ily and friendswith sm allchildren willbevisiting
                                  nlore
    50      1/6/2011    MI        INDIVIOR salesrepresentativem etwith aphysician who wasGtinthecategoryof
                                  tryingoutthefilm butnotyetsoldonit,''andstatedthatçGit'simportantrforthe
                              ,
                                  physicianqasaphysicianandmom toconvertpatientstotheFilm.Thefactthat
                                  film helpstoprotect(office-basedopioidtreatment)andreducespediatric
                                  exposureappeared hardto ignore forthedoctor. Hopefully thatm essagewillhave
                                  aloudervoicein herhead than thepatientstelling herthey are çhappy'with the
                                  Tablet''
    51      1/11/2011   CA        INDIVIOR salesrepresentativetoldphysician andphnrmaciststhatSuboxone
                                  Film isa çtsaferproductvstablet''
    52      2/3/2011    IN        INDIVIOR salesrepresentativetold aphysician thatpatientswho requesttablets
                                  dosoGtil'lordertodivertthem..(Thephysicianqsaidthathemayhavebecomeabit
                                  tootrtzstinginhisseveralyearsoftreatling)patients.W espokeabouthow the
                                  Film can Gw eed out'thosepatientstruly notcom m itted to recovery. H e prom ised
                                  to convertA LL patientsto Film ''
    53      2/3/2011    UT        Physicianstold an INDIVIOR salesrepresentativethatpatientsweret&complaining
                                  abouttheFilm andasking to beputback on thetablet.''IND IVIOR sàles

            2These areillustrative exnm ples,notan exhaustive list.


                                           Page 13 0.f46
          Case 1:19-cr-00016-JPJ-PMS Document 115 Filed  08/14/19 Page 13 of 46 Pageid#: 738
                              representativerespondedby discussing ttm isuse and abuseofSuboxonetabletsand
                              how theFilm isthe better,saferchoice. Iknow thatw ewillhavemore follom zp
                              in thisoffice,duetothesedoctors'new awarenessofwhatisreallyhappening
                              w hen som e ask to be sw itched back to the tablet''
    54     2/9/2011    TX     IN DIV IO R salesrepresentative told physiciansEGthatm any otherdoctors are going
                              (film ozlly'becausethey wanttoprovidethebestquality careto theirpatientswith
                              themostefficacious,safest,and costsaving tzeatm entand ithasinfluenced several
                              ofthem andthey then havebeen interested in how othersaredoing this,how
                              patientsareresponding,etc.1believeitm akesthem feelm orecoo dentto know
                              thatothersaredoing tllisand italso m akesthem wantto dothe snm eto keep up
                              w ith ûquality care' hysicians''
    55     3/2/2011    'I'X   INDIVIOR salesrepresentativetold physiciansthatSuboxoneFilm isEGnewer,
                              easier,quickerand m ostimportantly saferforthepatientsandtheirfnm ilies,the
                              Physiciansand comm lmity''
    56     3/2/2011    IN     FNDIVIOR salesrepresentativem etwith aphnrmacistand Gthad acandid
                              discussion astowhy som epatientswantso badly to stay on thetableteven ata
                              higherpricetothem (diversion).(Thephnrmacistlisgoingtothammeraway'at
                              (doctorswho rescribedtablets)togetthese atientsonFilm''         )
    57     4/13/2011   IL     INDIVIOR salesrepresentativetold aphysician and aphnrmacistabouttGsom eof
                              the blogs Ihave read and aboutthereported child death. Thisseem ed to really
                              impactthem,and gthephysicianjsaidhehashadsomeconcem aboutafew
                              patientsin thepast.W ediscussed thatwhilethefîlm cnnnotstop misuseand
                              diversion,itcanhelp preventit,and ourhopeisto decreasethemisuse and
                              diversion,aswellasthe nllmberofpediatric exposures.Thepharm acistin the
                              buildingalsoattendedtheIl
                                                      presentationjqndeveryoneagreedthatifapatient
                              cnmelothephnrmacywith aprescriptionforthetablet,thepharmacistwouldcall
                              back the office to seeifitcould be sw itched to film ''
    58     4/14/2011   CA     FNDIVIOR salesrepresentativetold aphysician thatSuboxoneFilm isçGsafer,
'
                              better,and cheaperthan the pills. W hatreason do you havenotto convertal1of
                              yolzrpatientsto the film ? She cotlld notgive a reason. She said she w illsw itch
                              herpatients''
    59     5/10/2011   CA     W D IV IOR salesrepresentative told a physician thatshe w ould nothelp the
                              physician erlrollin apatient-referralprogrnm GhlnlessIknew thosepatientsseeldng
                              treatmentwould getaComprehensiveapproach thatincludestheSafest
                              M edication on theM arketforOpioid De endency which istheFilm ''
    60     5/26/2011   UT     INDIVIOR salesrepresentativetoldphysiciansthatSuboxoneFilm isGçsaferto
                              havearotm dtheirfamily mem bers''
    61     6/8/2011    VA     INDIVIOR salesrepresentativetoldphysiciansthatonedoctorin thearea
                              GEconvertedal1patientstoPilm andnolongergivegsqachoicegbetweentabletsand
                              filmjduetornmpantdiversionofthetabletinthearea,whichbordersVirginia,
                              K entucky and Telm essee. Thishas been a greatwin alid is som ething thatI've
                              been able to tellal1m y otherdocsw ho have converted m ostoftheirpatientsbut
                              notal1''
    62     7/7/2011    NC     INDIVIOR salesrepresentativemetwithajhysicianwhowasçGstillgiving(somej
                              patientsthe choice between the Suboxonç Fllm atld tablet .... 1strongly
                              encouraged(thephysiciatlltoprotectherself,fterpracticeandhermedicallicense


                                          Pa115
         Case 1:19-cr-00016-JPJ-PMS Document ge14Filed
                                                 0f46 08/14/19 Page 14 of 46 Pageid#: 739
i
I


                            byprescribing SuboxoneEI.
                                                    Ii'
                                                      ItoALL ofherpatients.Isaid,GIdon'twantanyof
                            myphjsicianstofmdthemselvesonawitnessstanddefendingtheirdecisionfor
                            prescnbing Suboxonetabletswhich causedthedeath ofachild.' Hopefully that
                            statementconvinced (thephysician)toadoptafailfirstpolicyontheSuboxone
                            film ''
    63     7/7/2011    OR   INDIVIOR salesrepresentativeaskedJphysicianwhatwasGtholdingEhimqback
                            9om the patient-preferred Film ?'' The physician stated thathisççtabletpatientsare
                            doingwelland areagaid ofchangingwhen they are doing we1l.''The INDIVIOR
                            salesrepresentativethen GûtalkedaboutTabletexposlzrestochildrenandhow (the
                            physicianlcanbètlleirsafetynetbyprescribingtheFilm ratherthantheTablets
                            w hlch he agreed with''
    64     7/7/2011    CA   INDIVIOR salesrepresentativewasçGworkingdiligentlywith Eaphysician)in
                            orderto gethim totransition hisconsiderable amôtmtoftabletpatiéntstothe
                            Film . Inm m aking progresswith him .He'sbeen reluctantand hasallowedlnis
                            patientsthechoice(betweentabletsandfilml.IbelieveI'veinstilledinllim the
                            importanceofprotectingyublicsafetyandgoffice-basedopioidtreatmentj,and
                            how,by rescribingtheFllm,hewillhelp to m akethathappen''
    65     7/18/2011 PA     INDIVIOR salesrepresentative'Ehadan excellentconversationwlth gphysiciansq
                            arotmdmoreofthereasonswhy (they)mightwanttomovemoreoftheirpatients
                            offoftabletsand onto theFilm . They agreed itw asasaferoption and areproud
                            they are doing theirpartto protectolzrcom m tm ity''
    66     7/21/2011 DE     INDIVIOR salesrepresentativem etwithphysiciansandpharm acists,EIcapitalizing
                            on thePublicHealth M essageand theim portanceofproviding patientswith a
                            saferoption in thefilm ''
    67     *
           7/21/2011   PA   FNDIVIOR salesrepresentativetold physicians,EtYou getthesame clirlical
                            efticacy EwithSuboxoneFilm)p.syou getwithtablets,possiblygreatercompliance
                            with im proved tasteand dissolvetime,safety isimproved witllinthepublicand
                            thehom e,andm ostpatientsgetthe Film forvirtually free with the Savings
                            program . W hy takethe chance?''
    68     9/2/2011    MD   m DrvloR-paid speakertoldphysiciansthatSuboxoneFilm wasGGprekenting
                            pediakic death in graphic tenns''
    69     10/26/2011 'I'
                        N   INDIVIOR salesrepresentativeçûled physicianjto theinternetso thatthey may see
                            how theirdecisionstoprescribeanytabletover(SuboxoneFilm)mayhavea
                            negativeimpactonthecommtmity.Therearecurrentarticlesthatgthetablet)ldlls
                            children a11okertheinternetand tllishelpsthem to seethereasonsto prescribe
                            rsuboxoneFilmjoverthetablets....Oneofmydoctors...stillhasnot
                            converteda11ofllispatientstp (SuboxoneFilmj.Hewasabletovisittheintemet
     .
                            articletoseehow EsuboxoneFihnqcoulkdputsafegtzardsinthecommlmityaswell
                            as in his practice. Once he saw tllis infbrm ation he com m itted to w rite a11ofthe
                            rtabletjpatientsEsuboxoneFilmj.From thelook onlzisfaceghelwasreally                    '
                            concerned aboutthe safety ofhis patients''
    70     11/11/2011 VA    INDIVIOR salesrepresentativemadethefollowing presentationsto physicians:
                            çir
                              t'
                               hephysiciansagreethatweal1havean obligationto protectthepublichealth. I
                            haveeachphysician gsayjiftheyagreethatitstartswithTHEM ,theprescriber? '
                            Theydoagree.ThenW HY wouldyounotprescribetheSAIYST medication
                            available? Is itw orth the risk ofpediatric exposure? Is itw orth the risk ofabuse


                                          Pa115
         Case 1:19-cr-00016-JPJ-PMS Document ge15Filed
                                                 0f4608/14/19 Page 15 of 46 Pageid#: 740
                        and diversion? lsitw orth therisk ofending office based keatm ent? Itstat' tsw ith
                        YO U ,D O CTO R ! U nfortunately,itdoesN OT end w ith you! ltcan end w ith
                        unintended consequences in the hands ofpeople suffering from atenible disease,
                        who arenotknown form akingthebestdecisions! Thesediscussionshavereally
                        opened theeyesofquiteafew physicianswhonoW realizetheirobligation.''
                        m DIVIOR salessupervisorsingled outthispresentation asamodelpresentation,
                        forwarding itto otherIN D IVIOR sales eo le
71     12/5/2011   IL, INDIVIOR salesrepresentativecollected Eibestpractices''forconvincing doctors,
                   l'
                    N , pharm acists,and othersto sw itch patientsto Suboxone Film f'rom othersacrossthe
                   KY, region,including IGlBaby Death articlesi''tiDiversion with Tabletsand high street
                   M I, value of$25.00perpi1l;''&çFilm harderto sellon streetsi''çlifpatientscalloffice
                    OH, andaskifdoctorwritesthetablets(orpills)thatisapatientyoudonotwant- they
                    TN, willbe diverting and your
                                                'officecan orwillbetiedto thatillicitdnzg'
                                                                                         ,'
                                                                                          '&çIinform
                    WV     mydoctorstandpharmacists)thatinsurancecompaniesarebeginningtoview the
                           film thesnmewaywedo...asthesuperior(safer)product''GçIfocusonthe
                           safetyfortheiroftkeaswellasthegeneralpublic,thefactrsuboxoneFilmjwill
                           w eed outthe dnzg seekersand itw illm ake their officesrespectable and fullof
                           patientswhoareseriousaboutthei.  rrecoveryi''and Gûpatientsaretempted to share
                           especially when they are doing welland Wanttohelp peoplethatthey careabout.
                           . . .   (SuboxoneFilmjwillreducethispossibility''
72     2011         AZ, W DIVIOR silesrepresentativescollected Glbestpractices''forconvincing doctors,
                    CA, phnrmacists,and othersto switch patientsto SuboxoneFilm from othersacrossthe
                    CO, region,including Gtoncethe dialogueopensup aboutcommllnity,safety etc,I
                   LA,     explainthatwebelieve(SuboxoneFilmjisthesafestmedicationavailablei''Gtgby)
                   M O,    providingthesafestmedication(FILM )you(physician,phnrmacist,counselor,
                   OR,     oflcestafg arehelpingthepatienttclosethegaps'intheirtreatmentaswellas
                   TX,     reducingthechanceofmisuse,abuseanddiversion,whichincreasespublic
                   UT      safetyi''11Doyou agreetheFilm issaferandlessabusablethan thetablet?i''
                           çigsuboxoneFilm isjasaferaltemativetothetablet- saferforthepatients,safer
                           fortheirfnmiliesandmotealignedwith IlNDIVIOR'SIgoaltoprotectoffice-
                           basedtreatmenti''andaskingphysiciansIGtoimaginehow devastated gtheirl
                           patientswouldbeifoneofthosechildren wereto getinto abottle f'u11of
                           Suboxone tablets''

              73. W DIVIOR PLC,INDIVIOR INC.(alsoknownasRecldttBencldser
       PhnnnaceuticalsInc.),andtheirexecutives,employees,andagentsknew thatmessageslikethose
       descdbed in paragraphs33-72 ofthe Introduction to tlzisIndictm entm aterially influenced health

       care providersto prescribe and dispense Suboxone Film ,and recom m end theprescribing and

       dispensing ofSuboxone Fihn. In oraboutJanuary 2011,an IN D IV IOR contractorreported to

       INDIVIOR executives,m anagers,andpersorm elthatin asurvey of245physicianswho had



                                              .
                                                 Page 16 01-46
     Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 16 of 46 Pageid#: 741
  prescribed SuboxoneFilm,68physicians(approximately28%)statedthattheydidsobecauseit
  ç&ldjecreasesmisuse/
                     'abuse/diversion,''and26physicians(approximately 11%)statedthatthey
  didsoforGGgsqafetyre:inadvertentusebycllildren.''Additionally,thephysiciansratedçW bility
         *
  to m inim ize llnl
                   .ntentionalpediatric expostlre''and (çReducesthe likelihood ofnzisuse &

  diversion''asthesecond andtllird leadingreasonsto preferSuboxoneFilm ,respectively.3 M ore

  than 80% ofthephysicians,and 98% ofthelligh-prescribingphysicians,statedthatthey learned

  aboutSuboxoneFilm from FNDIVIOR salespeople.

         74. W DIVIOR PLC,INDIVIOR INC.(alsoknownasRecldttBencldser
  PhnrmaceuticalsInc.),andtheirexecutives,employees,andagentslcnew thatthemessages
  describedinparaw aphs33-72 oftheIntroduction tothisIndictment,and otherslikethem ,were

  falseand fraudulent.In addition to theFDA 'SletterofM arch 29,2010,informing INDIVIOR

  thatitlacked substantiation to claim thatSuboxoneFilm betterprotectsagainstaccidentalchild

  exposm e(discussed above),onoraboutJtme30,2011'
                                                ,anINDIVIOR contractorreviewing
  inform ation aspat'toftheSuboxoneFilm REM S told W DIVIOR thatSuboxoneFilm wasm ore

  gequentlyabusedparenterally(e.g.,byinjection)andinvolvedinmoreaccidentalchild
  exposm espermillion dosesthan SuboxoneTablet.m DIVIOR did notalertpatients,physicfans,

  phnrmacists,health care benefitprogram s,orothersto thesefindings,which castdoubton

  W DIVIOR'Sprom otionalmessagesaboutSuboxoneFilm . Subsequently,between in orabout

  Decem ber2011and February 2012,INDIVIOR'Scom pliance committeedetermined that

  W D IV IOR salespeople'sw ritten reports oftheirprom otionalstatem entsto physicians and

  jhnrmacists(examplesofwilicharesetforthinparagraphs43-72,above)posedGçcompliance
  risks,''and discontinued thereports,withoutcontacting patients,physicians,phnrmacists,health


  3çGspeed of dissolving''w as first.


                                 Page l7 0.f46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 17 of 46 Pageid#: 742
  carebenefitprogrnms,orothersto correctorretracttheprom otionalstatementsreflected in the

  reports. In oraboutNovember2012,INDIVIOR'Sm edicaldirector,vicepresidentforclinical

  affairs,and others discussed attributesof Suboxone Film thatpotentially could m ake itm ore

  dangerousto children,such asthat,&çW ith a tablet,they've gotoptions. They can spititout.

  They can swallow it.W ith thefilm ,notnecessadly. W eknow,it'sstuck''in thechild'sm outh.

         75.    In orabout2012-13,m DIVIOR m anagersdiscussedthat,EGunderno

  circum stancescan wemakethe claim thatSuboxoneFilm issaferorbetteratreducing pediatl'ic

  exposures,''and EEsaying SuboxoneFilm issaferthan any tableton them arketbecauseFilm has

  lessabilitytobesnorted/injected gisanqtmsubstantiated superiodtyclaim,''butdidnotcontact
  patients,physicians,phnrm acists,health care benefitprogrnm s,or othersto correctorretractthe

  PromotionalstatementsINDIVIOR salespeoplehadalreadymabe.
  B.     M ATER TAI,LY FAL SE A N D FR AU DU LEN T M A RK ETIN G M ATE RIAL S
         PR O M O TIN G SU BO X O N E FILM

         76.    Between in orabout2010 and thedateoftllisIndictm ent,FNDIVIOR PLC,

  W DIVIOR IN C.(alsoknownasRecldttBencldserPhnmmaceuticals1nc.),andtheirexecutives,
  em ployees,and agentsprepared and caused to be prepr ed,and shipped and caused to be shipped

  by mailandprivateorcomm ercialinterstate carrierto theirexecutivesand employeesand others

  tllroughoutthe United States,m itten m arketing m aterialsused to prom ote Suboxone Film that

  contained m atedally falseand fraudulentstatementsand representations,including the

  follow ing:

                a.      Suboxone Film w as SGl-lelping A ddressPublic H ea1th N eedsi''

                b.      Suboxone Film could CGl-lelp A ddress M isuse and Abusei''

                C.     SuboxoneFilm GECK BePartoftheSolution''to tGm isuse,''EGdiversion and

         abuse,''and Cilmintentionalpediatdc expostlrei''


                                           Page 18 0.f46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 18 of 46 Pageid#: 743
                 d. '
                    . GW early halfofSuboxoneFilm prescriberssutveyed cited lpotentialfor

        reduction ofabuse and diversion'asareason toprescribevsSuboxone Tablet,''when in

        fact,only 28% oftheprescribershad cited thatsupposed reason,m any ofthem after

        receiving fraudulentsalespresentations from IN DIV IO R;

                       Asfalseand fraudulentchartwith theheading,E<suboxoneFilm- Helping

        to Reduce the Itisk ofPediatric Expostuv ''thatpurported to depictpediatric exposlzre

        dataforSuboxoneTabletand SuboxoneFilm ,butintentionally om itted otherdatafrom

        the snme study thatshowed thatbuprenorplzine-only tabletsalso had 1ow pediatric
             -                                                                           .




        exposure,and thereforecalled into question theclaim thatSuboxoneFilm reduced

        pediatricexpostlre. An INDIVIOR employeeasked IN DIV IOR'Sm edicaldirector,E&I

        couldn'thelpbutnoticethatthechat'
                                        tdidnotshow thegbuprenorphine-onlytablètsjline.
        Doesthatmeanwecanalsoshow thegraph without(that)line? Thatwouldmakesuch a
        hugedifferencel''INDIVIOR'Sm edicaldirectorresponded,GThatchartisnow published

        sonock (sicqyourselfoutl''
                       A falseand fraudulentpairofchartswith theheading,ttsuboxone ...

        Film- associated with lowerratesofdiversion and abuse ...''thatpurportedto depict

        diversion and abusedataforSuboxoneTablet,buprenop hine-bzllytablets,and Suboxone

        Film ,butintentionally om itted two otherchartsâom the sam epage ofthe sam estudy

        thatshowed thatSuboxoneTabletand buprenorplline-only tabletshad diversion and

        abuse rates sim ilarto Suboxone Film dtlring certain tim e periods,and therefore called

        into question the claim thatSuboxone Film w as associated w ith low errates ofdiversion

        and abuse.




                                          Page190f46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 19 of 46 Pageid#: 744
         77. Onvariousdates,INDIVIOR PLC,INDIVIOR INC.(alsoknownasReckitt
  BenclciserPhnrmaceuticalsInc.),andtheirexecutives,employees,andagentsshippedand caused
  to be shipped by m ailand private orcom m ercialinterstate carrier,copies ofm arketing m atedals

  descdbed in paragraph 76 ofthelntroduction to thisIndictm ent,from acontractorinN ew Jersey

  tosalesrepresentativesthroughouttheUniteèStates,including:
                a.      a salesrepresentativein Roanoke,Virginia,whoprom oted SuboxoneFilm

         tophysicians,phnrmacists,and othersin locationsincluding Blacksbtlrg,CedarBluff,

         Charlottesville,Christiansblzrg,D anville,Galax,Lynchburg,Roanoke,Salem ,Statm ton,

         W illis,and W ytheville,V irginia,and

                b.      asalesrepresentativein Greeneville,T#rmessee,whopromoted Suboxone

         Film to physicians,pharmacists,and othersin locationsincludingAbingdon,Big Stone

         Gap,Bdstol,Coeburn,Glade Spring,Lebanon,M arion,N orton,Pennington Gap,Pound,

         SaintCharles,Tazewell,and W ise,Virgirlia.

  C.     M A TERIA LL Y FA LSE A ND FM UD U LEN T STA TEM EN TS A e
         REPR E SEN TA TIO N S TO AN D R ELATIN G TO STA TE M ED ICM D
         AD M IM STM T OR S AN D O TH ER S

         78.    Between in orabout2006 and the date ofthislndictment,INDIVIOR PLC,

  INDIVIOR INC.(alsoknownasReckittBencldserPhnrmaceuticalsInc.),andtheirexecutives,
  em ployees,and agents m ade,and caused to be m ade,statem entsand representationsthat

  INDIVIOR wmsdiscontinuing thedistribution ofSuboxoneTabletdueto safety concem s,when

  in fact,the reason for discontinuing the distribution of Suboxone Tabletw asto delay the FD A 'S

  approvalofgenedcversionsofSuboxoneTablet.

         79.    Between on oraboutJanuary 6,2012,and Septem ber 14,2012,IN D IV IOR and

  Com pany A ,know ing thatpotentialcom petitorsw ere preparing applications forFD A approval




                                 Pa115
Case 1:19-cr-00016-JPJ-PMS Document ge20Filed
                                        0f46 08/14/19 Page 20 of 46 Pageid#: 745
  ofgenericversionsofSuboxoneTablet,retained contractorsto review and analyzenotesof

  telephonecallstopoison controlcentersregarding accidentalchild exposttre.

          80.     On oraboutJune 21,2012,Com pany A 's investorrelations directorem ailed

  Com pany A 'schiefexecutive officer,INDIVIOR'Schiefexecutive officer,and others,

  referencing Giotlrplans''towithdraw SuboxoneTablet'sFDA approvalin orderto delay FDA

  approvalofgenericversionsofSuboxoneTablet. Com pany A'sgeneralcotmselresponded by

  entailingCompanyA'sclliefexecutiveofficer,chiqffmancialofficer,andinvestorrelations
  director,and IN DW IOR'Schiefexecutiveofficerand generalcotmsel,and others,stating,

  Gtplease do notcreate any em ails or otherdocum entssuggesting thatw e w ould consider''

  attem pting to delay FDA approvalofgeneric versions ofSuboxone Tabletin tl'
                                                                            lis w ay,and Glany

  decision wem akewillbebased on consllm ersafety.''

          81.     On oraboutAugust31,2012,FNDIVIOR'Sand Company A 'scontractors

  provided them with an çlinterim report''thatfailed to includeany findingthatSuboxone Film was

  safert11a11tabletswith regardto accidentalchild expostlre,orcausedany drop in exposttres.The

  intedm reportstated,ttthere rem ains considerable tm certainty in otlrability to use rootcause
                                                   .                          !I

  analysisforidentifying'
                        theroleofselectfactorsin thesetmintentionalpediatricexposm es,''and

  th>tthedatawereûûinsufficienttom akeany finalconclusionsregarding theseverity ofeffects

  associatedwithspecificbuprenorphinemedicationsorthechtld-resistanceefficacyofproduct
  packagingtyjes.''TheINDIVIOR manageroverseeingtheprojectstatedthattheinterim report
  w as a Gûw orthless7em pty shell.''
                                                                J
                  On oraboutSeptember14,2012,IN D IV IOR executivescaused the preparation of
                                            .




  apublicrelationsstrategy fordiscontinuing SuboxoneTablet,indicatingthatINDIVIOR wolzld

  dispelthetlrplerceptionofdiscontinuationasameansforbltmtinggenedc/competitiveentry''



                                           Page210f46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 21 of 46 Pageid#: 746
      andconvey a'Elûlwlemustberesponsible'sentiment.''Onoraboutthesameday,INDIVIOR'S
      and Com pany A 's contractorsprovided IN D IVIOR and Com pany A w lth a three-page

      Gûexecutivesllmm ary''thatfailedto includeany findingthatSuboxoneFilm wassaferthan tablets

      w ith regard to accidentalcllild exposure,orcaused any drop in exposlzres. The sllm m ary stated

      thattherewerefewerreferencesto SuboxoneFilm thm1tabletsin thetelephonecallnotes,but

      the reasons forthiscould notbe detennined,and Sçany resultsrelated to the originalpackaging

      shouldbe intep reted with considerablecaution''becausem any ofthenotesdid notindicate
  '

      whetherthedrughadbeen in thepackaging orleftoutsidethepackaging by an adult.

             83. OnoraboutSeptember18,2012(aboutfourdayslater),INDIVIOR alid
                    .                    h
                                         h.

      Com pany A senta GtN otice ofD iscontinuance''of Suboxone Tabletto the FDA ,stating thatthe

      reason forthediscontinuancew asG:increasing concez'nsregardingpediatric exposureto''

      SuboxoneTablet. INDIVIOR'Sand Company A'srespectivechiefexecutiveofficersapproved

      thenotice,even thoughthey knew theprim aty reason forthediscontinuancewasto delay FDA

      approvalofgeneric Suboxone.

             84.        On oraboutSeptember25,20f2,INDIVIOR and CompanyA submitteda
      PetitiontotheFbA,signedbyINDIVIOR'Smedicaldirector,statingthatINDFVIOR
      discontinued SuboxoneTabletûtdueto safety concem s''abouttablets,and asldngtheFDA notto

      approve generic versions ofSuboxone Tablet. IN DIV IO R'S and Com pany A 's respective chief

      executiveofficersapprovedthepetition,even though theyknew theprim ary reason forthe

      discontinuance w asto delay FD A approvalofgeneric Suboxone.

             85.        Thepetition referenced anew,five-pageversion oftheexecutiveslzmm ary,which

      IN D IV IOR and Com pany A executivesand others had participated in altering,butkeptdated

      Septem ber14,concealing the factthatitw asaltered from the version they originally cited for




                                               Page220f46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 22 of 46 Pageid#: 747
  discontinuing SuboxoneTablet.Thealterationsincluded deletingthestatem entthatGianyresults

  related totheoriginalpackaging shouldbeinterpreted with considerablecautiony''and adding

  conclusions.

         86.     On oraboutSeptem ber25,2012,C om pany A posted on itsw ebsite a press

  releasestating thatSuboxoneTabletwasdiscontinued çidueto increasing concem swith pediatric

  expostlre.''INDIVIOR'Sand Company A ';respective chiefexecutiveofficersapproved the

  pressrelease,even though they knew theprim ary reason forthediscontinuancewasto delay

  FD A approvalof generic Suboxone.

         87. INDIVIOR PLC,FNDIVIOR INC.(alsoknown asReclcittBencldser
  PhnrmaceuticalsInc.),andtheirexecutives,employees,andagentsusedthediscontinuation of
  Suboxone Tablettom aterially falsely andfraudulently m arketSuboxoneFilm .Between on or

  aboutSeptem ber 18,2012,and the date ofthis lndictm ent,they prepared and caused to be

  prepared,and shipped and caused to be sllipped by m ailand private orcom m ercialinterstate

  cnrrierto theirexecutivesand employeesand othersthroughoutthçUnited States,letterssigned

  by m DIVIOR'Sm edicaldirectorand used topromoteSuboxoneFilm thatcontained materially

  falseand fraudulentstatem entsandrepresentations,includingthefollowing:

                 a.    ttD earPatient ...The decision to take Suboxone Tablets offthe m arket

         wasavoluntarychoicemadeby (INDIVIORjasaresultofrecentinformationthe
         companyreceivedshowinghigherratesofaccidentalpediatricexpostlre(whenachild
         accidentallytakesthemedicine)lirlkedwiththetabletfonn.Ifyou arecurrentlytaking
         Suboxone Tablets,continue tnking yourm edication and ask your dodorabouthow to

         transition to Suboxone Film ....''




                                          Page230f46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 23 of 46 Pageid#: 748
i



        .                      b.     Gr earHealthcareProfessional...Aswe continueto work togetherto

                       improvethehealth andwell-being ofopioid-dependentindividuals,wewould liketo
    '
                       personally inform you aboutan im portantm edication update .... The decision to

                       discontinueSuboxoneTabletswasbased on accllmulating datademonstrating

                       sigaificantly lowerratesofaccidentalpediatricexpostlrewith Suboxone(Filmjcompared
                       with thetabletform .... W erem ain com mittedto supporting you with updated
                                                               '$                       ..


                       intbnnation andresourcesto enstlreyou havethetoolsyou needto educate and transition

                       yourpatientsto SuboxoneFilm....W ethnnkyouforyourcontinuelsupportof
                       (INDIVIORJasweupholdotlrcommitmenttopatientsandthesafetyofthepublic.''                         ,
                       88. Onvariousdates,INDIVIOR PLC,INDIVIOR INC.(alsoknownasReclcitt
                BencldserPhnrmaceuticalsInc.),andtheirexecutives,employees,andagentsshtppedandcaused
                to be shippedby m ailand privateorcom mercialinterstatecarrier,copiesofm arketingm aterials
            '
                describedinparagraph 87 oftheIntroduction to tllisIndictm entfrom acontractorinN ew Jersey

                to salesrepresentativesthroughputtheUnited States.

                       89.     On oraboutDecember4,2012,the leadresearcherfrom oneofINDFVIOR'Sand

                Com pany A 's contractorsthathad review ed and analyzed notesoftelephone callsto poison

                controlcentersem ailed fellow researchers,stating thatby usingtheresearch to supposedly

                justifydiscontinuingSuboxoneTablet,INDIVIOR andCompanyA çtplayedusasapawn and
                continuesto do so. They are sm artpeople,and they are playing a M achiavellian gnm e.''

                       90.     Itw asalso a partofthe schem e and artifice to defraud thatIN DIV IOR PLC ,

                INDIVIOR INC.(alsoknown asRecldttBencldserPhnrmaceuticalsInc.),andtheirexecutives,                .
                em ployees,and agentsm ade,and caused to be m ade,m aterially false and fraudulentstatem ents

                and representationsto and relating to state M edicaid adm inistrators and others,claim ing that




                                                          Page240f46
            Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 24 of 46 Pageid#: 749
i


                   SuboxoneFilm wassaferthan tabletswith regard to misuse,abuse,diversion,and accidental

                   cllild exposure.Thesem aterially falseand fraudulentstatementsandrepresentationsincluded

                   representationsby em ployees,physicians,and agents,acting on behalfofthedefendants,

                   includtpgthoseonoraboutthedatessetforthbelow,inorarotmdthespecifiedstates,andsent
                   bythephysician,em ployee,oragentidentified below :4

            Par. D ate          State Sentb                False and FraudulentStatem entand R e resentation
            91 5/17/2011        M A Physician,at           Op-Ed Letterto TheBoston Globe,TheBoston Herald,and
                                      direction of         The PatriotLedger:Suboxone Film w asGçpreventing diversion,
                                      FNDIVIOR Gov.        recidivism ,andtheaccidentaldeath ofinquisitivechildren,''
                                      M grs.               and by decliningto provideM edicaid coverageofSuboxone
                                                           Film ,M assHealth officialsw ere Gûengaging in 21stcentm 'y
                                                           biologicalwarfare,nodifferentthanjivingsmallpoxinfected
                    ,                                      blnnketsto the Indians''
            92     5/30/2011 CA        INDIVIOR            QuoteforarticleinAlcoholism & DrugAbuseW eekly,News
                                       Publicist           forPolicy andProgrnm Decision-m akers:Gçthem ain valueof
                                                           (SuboxoneFilmqisthatitislesseasilydivertedbecause
                                                           physicianscan track the nllm bered Ilnit-dose packaging,and it
                                                           is safer because the packaging is child-resistant.'' IN DIV IO R'S
    .                                                      m arketing director em ailed IN D IVIOR 'S chiefexecutive
                                                           officer,president,m edicaldirector,and othersstating that
                                                           itgtqheredoesseem tobesomelibertytaken withregardsto
                                                     early com mentsattributedto''INDIVFOR'Spublicist,but
        '
                                                     IN DIV IOR did nôtcorrectorretractthe com m ents
            93     6/23/2011    MA     Physician,at  Em ailto.M assH ea1th officials:EGthere iqlessopporttmityfor
                                       direction of  diversion with''Suboxone Film ,tGthere islesschancethata
                                       INDIVIOR Gov. curiouscllildwillingestthefilm ,''and iGtheinaction bythe
                                       M grs.              policymakersofM assHea1thcanbeseenjustasStrom
                                                           Thurm ond'sfilibusterhlopposition ofthe CivilRightsActof
                                                           1957.'5Physician subsequently em ailed FNDIVIOR Gov.M grs.
                                                           requesting thatINDIVIOR donate$30,000to hisfotmdation
                                                                        .

                                                           and givehim aHarley-Davidson Road King m otorcycleas
                                                            aym ent
            94     10/16/2012 M A      INDIVIOR M ed. Em ailto M assHea1th pharm acy director:altered,inacctlrate
                                       M gr.          pediatdc expostlre data for Suboxone Film ,Suboxone Tablet,
                                                      and buprenorphine-only tablets,m nking itappear asthough
                                                      Suboxone Film had the low estrate ofpediatric expostlre in
                                                      M assachusettsw hen,in fact,buprenorplline-only tabletsdid.
                                                      IN D IVIOR M ed.M gr.sentIN D IV IOR 'Sm edicaldirectorem ail
                                                      chainsshowing thatshehad altered thedata,and stating that

                   4These are illustrative exam ples,notan exhaustive list.
                                                                   zo




                                                  Pa115
                 Case 1:19-cr-00016-JPJ-PMS Document ge25Filed
                                                         0f46 08/14/19 Page 25 of 46 Pageid#: 750
                                               she sentthealtered datato Gihelp usgetsomem ovem entin
                                               M ass''on M edicaid coverageofSuboxoneFilm .Upon
                                               receiving additionaldata tm favorableto Suboxone Film ,
                                               INDIVIOR M ed.M gT.declinedto provideitto M edicaid
                                               personnel,andtoldINDIVIOR go'vernm entm anagersthather
                                               raiionaleforwithholding theunfavorableinform ation 9om
                                               M edicaid ersonnelwas,çGdon'task,don'ttell''
95       4/18/2013    KY    W DIVIOR Gdv. Emailto KY Departm entforM edicaid Servicescomm issioner
                            M gT.and       and othei oo cials:Com pared to Suboxone Film jthe tablet
                            INDIVIOR M ed. form 'iincreasestherisk ofdiversion with adultrecipients
                                           becauseitcan'be cnzshed and snorted. . . . (Slometimes
                                           leadership requiresyou to makeadecision locally to protectthe
                                           residentsofthe State ofK entucky thatyou serve. Y ou've
                                           chosen notto ....''
96       Before       KY    INDIVIOR Sales M odelform lettersshown to physiciansto send to KY
         12/2013            Representative Departm entforM edicaid Servicescontractors:requestforpre-
                                           authorization forpaym entofM edicaid claimsforSuboxone
                                           Film becauseI<suboxone fîhnstripsarem edicallynecessary to
                                           properly m anagethepostacutewithdrawalprocess.Film strips
                                           are necessary in lieu ofsublingualtabletsbecause m any adverse
                                           sideeffectsare fotm dtobeprevalentin tabletform.Patient's
                                               (sicqpresentwithconstantsalivation,discomfort,agitation,
                                               dissolution lmnecessary prolonged.Also,feelingsof
                                               disorientation,plusacraving fortabletsin general,thus
                                               hindering theaddictitm recoveryprocessand increasing
                                               probability ofrelapse. Use ofslm stripshasdiminished the
                                               adverse side effectsoftablets. U se offilm stripselim inatesthe
                                               abuse oftablets,and variation from theprescribed m ethod of
     ,                                         jugestkolg,

         D.     M AR K ETIN G SUBO X O NE FILM TO H EM UTH C ARE PRO W DE R S TO BE
                PR ESCR IBED A N D D ISPEN SED IN A C AR ELESS A N D CLIN IC ALLY
                U N W AR R AN TED M AN N ER

                97.    Beginning on an llnknown date,butno laterthan on oraboutApril9,2009,and

         contintlingthroughthedateofthisIndictment,W DIVIOR PLC,INDIVIOR INC.(alsolcnown
         asRecldttBencldserPharmaceuticalsInc.),andtheirexecutives,employees,andagentsdid aid,
         abet,counsel,com m and,induce,and procure physicians atvariouslocations throughoutthe

         United Statesw ho they knew w ereprescribing buprenorphine-containing dnzgsto m ore patients

         atatimethanallowedby federallaw (i.e.,theDATA),atdaily doseshigherthan24mgsof



                                      Pa115
     Case 1:19-cr-00016-JPJ-PMS Document ge26Filed
                                             0f46 08/14/19 Page 26 of 46 Pageid#: 751
;                                                                               .
i
!
:


      buprenophine(i.e.,in excessofthemaximttm doseofany demonstratedadditionalclinical
      advantage),andinacarelessandclinicallylmwarrantedmnnner,to switchtheirprescribingto
      SuboxoneFilm .

             98.     Oneway in which INDIVIOR encouraged physiciansto prescribeSuboxoneFilm

      wasby includingthem in INDIVIOR'Sinternetand telephonerefen'alprogrnm ,called Eil-lereto

      H elp.'' Patientsand prospectiv'epatientscould usethe Gt ocate a D octor''toolon the H ere to

      Help websiteto find physiciansprescdbingbuprenorphine-containing drugs,and could callthe

      HeretoHelp hotlineto receive infbrm ation aboutcertain physiciansandhavethecalltransferred

      to a physician's oftice to schedule an appointm ent. IN D IV IOR salespeople told physiciansthat

      Heretoflelp wasGtlikea concierge service.''
             99.    A dditionally,IN D IV IOR salespeople provided physiciansw ith m arketing

      m aterials,billing advice,and accessto ltm ch and dinnereventsthrough IN DIV IO R'S ET reatm ent

      A dvocate''speakerprogram ,including physicians they knew w ere prescribing buprenorphine-

      containingdrtzgstomorepatientsatatimethanallowedbyfederal1aw (i.e.,theDATA),atdaily
      doseshigherthan24mgsofbuprenorphine(i.e.,inexcessofthemu imllm doseofany
      dem onstrat,edadditionalclinicaladvantage),andin acarelessandclirlicallytmwarrantedmnnner.

             100. IN D IV IOR executives,em ployees,and personnelknew from statisticaland

      firsthand reportsthatcertainphysicianshadprescribed buprenorphine-containing drtzgsto

      substantially morepatientsatatim ethan allow edby theDATA,atdaily doseshigherthan 24

      m gsofbuprenorplline,and in a careless and clinically unw arranted m anner. N o laterthan in or

      aboutApril2009,IN DIV IOR m anagersbegan receiving statisticalreportsthatidentifed

      physicians overprescribing buprenorphine-containing dnzgs. O ne m anagerem ailed another,

      copying IND IV IOR 'Sm edicaldirector,stating,Stlttakes only a shorttim e perusing the




                                     Pa115
    Case 1:19-cr-00016-JPJ-PMS Document ge27Filed
                                            0f4608/14/19 Page 27 of 46 Pageid#: 752
  EstatisticalreportsjtorealizethatwehavesomeseriousbreachesofgtheDATA law'scap onthe
  numberofpatientsaphysicianm>ytreat)alongwithverycarelessandclinicallytmwarranted
  prescdbingbehaviors(% ofpatientsabove24mg),''andcertainphysicianstGneedtoberemoved
  from the(buprenorphine)practicearena.''INDIVIOR managersalsoreceivedfirsthandreports
  9om INDIVIOR salespeopleandm edicaladvisorsthatparticularphysicianswere engaged in

  tGèontinuousprescribingto patientslcnown to betrafficlcing in Suboxone/subutexi''allowing

  G&prescriptionsgtobeqgivenwhenprovidernotpresentin officei''EGcharggingj400permonth''for
  prescdptions;and suspected ofallow ing GGoverttrafdcldng in provider'sparldng lot''
                                                                    .;

         101. IND IV IOR executives w ere aw are ofthe careless,clirlically tm w arranted

  prescribing. On or aboutJuly 22,2009,IN D W IO R 'S clliefexecutive officerw roteto

  m DIVIOR'Svicepresidentforclinicalaffairs,:11think thattheprocessforreportingrogue

  physiciansisgoingto beveryimportant.'' On oraboutJuly 14,2010,INDIVIOR executivesm et

  and discussed dataindicating thatthe 564 highest-prescribing physiciansin theUnited States

  prescribedbuprenorphine-containing drtzgsto an averageofm orethan 200 patientsatatim e,and

  thehighestprescribers,which m DIVIOR called lûsuperP8s,''accotmted for33% of

  W DIVIOR'Sbusiness.

         102. INDIVIOR continued to includephysiciansitknew wereissuing careless,

  clinically tm w arranted opioid prescriptions in the Here to H elp and Treatm entA dvocate

  programs,and otherwisem arketSuboxoneFilm to them . On oraboutthe stated dates,the

  identified IN DIV IO R executives,em ployees,and agents com m llnicated the inform ation

  described below relating to aiding,abetting,cotm seling,com m anding,inducing,and procudng

  D octorA ,located in oraround Cedar Bluff,G alax,and W illis,Virgirlia,to sw itch prescriptions

  to Suboxone Film where D octorA exceeded the m axim um nllm berofpatients allow ed ata tim e,




                                 Pa115
Case 1:19-cr-00016-JPJ-PMS Document ge28Filed
                                        0f46 08/14/19 Page 28 of 46 Pageid#: 753
       where daily dosesexceeded them axim llm indicated foradditionalclinicaladvantage,and where

       prescriptionswereissued in acarelessand clinically unwarranted m nnner:s

Par.     Datets)       Personnel               Inform ation
103      7/17/2008     INDIVIOR Risk           Email:INDIVIOR ltisk M g'   r.suspectedthatDoctorA'sclinic
                       M gr.to INDIVIOR        wasone oftwopossiblesöurcesof.ç1to 2 controlledbuysof
                       M ed.A dvisor           Suboxoneperw eek''by 1aw enforcem ent
104      4/9/2009      FNDIVIOR lkisk          Received statisticalreport:DoctorA prescdbedbuprenorphine-
                       M g'
                          r.and others         containing clnlgsto 805individualsin Febnzazy 2009,atdaily
                                               doseshigherthan 24 m gs ofbuprenorplline to 428 ofthose
                                               individuals
105      8/28/2009     W DIVIOR Sales          Firsthand report:DoctorA intentionallym islabeled
                       Spvsr.to IND IVIOR      prescriptions forbuprenorplline-containing clrugs asbeing for
                       Risk M gr.              pain m anagem ent,when also prescribed foropioid addiction,to
                                               evade detection forviolating theDATA patientlim it
106      4/30/2010, Gçl-lereto Help''          Hereto Help operatorsreferred opioid-addiction/dependence
         6/1/2011, telephone operators         patientsto D octorA ,using lists ofenrolled prescribersin the
         9/2/2011,                             patients'geographicareas
         10/6/2011
107      2011       IN DIV IOR Sales           R eports:m etw ith D octorA atleast28 tim esto encotlrage
                    Rep.to INDFVIOR            DoctorA toprescribe SuboxoneFilm
                    Sales Spvsr.
108      5/1/2012   Eûl-lereto Help''          Hereto Help operatorrefen' ed an opioid-addiction/dependence
                    telephone operator         patientto DoctorA,usinga listoferlrolled prescribersin the
                                               patient's geographic area
109      5/10/2012     W DIVIOR Sales          Em ail:successfully convinced DoctorA to switch to
                       Rep.toINDIVIOR          prescribing SuboxoneFilm,asGtBasicallyIlivedwith (Doctor
                       M ed.Advisor            Aqlastfall,seeingheronceortwiceaweek,everyweek,even
                                               Saturdays;and eventually itpaid offand hershare oftabletvs
           t                                   film com pletely flip flopped''                        '..

110      4/12/2013, Gtl-lereto Help''          Hereto Help operatorsreferred opioid-addiction/dependence
         4/26/2013 telephone operators         patientsto DoctorA,using listsofenrolledprescribersin the
                                               patients'geographic areas
111      9/10/2013     INDIVIOR Sales          Firsthandreport:DoctorA isEtgmlassivelyovercap (the
                       Rep.toINDIVIOR          maximllm patientlimitallowedundertheDATA)...shealso
                       Risk M gr.              overdoses....Thishasbeen an ongoing problem sinceICtarted
                                               thatortly continuesto getw orse''
112      12/13/2013, Gsl-
                        lereto Help''          HeretoHelp operatorsreferred opioid-addiction/dependence
         11/3/2014, telephone operators        patientsto D octorA ,using listsoferlrolled prescribersin the
         3/10/2015,                            patients'geographic areas
         3/13/2015,
         3/18/2015,


       5These are illustrative exnm ples,notan exhaustive list.


                                                Page290f46
  Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 29 of 46 Pageid#: 754
.           yzyjgvjy,
            5/26/2015,
            5/26/2015,
            6/18/2015,
            yjàjgo)5

                 113. On oraboutthe stated dates,the identified m D IV IOR executives,em ployees,and

          agentscom m lm icated the inform ation described below relating to aiding,abetting,counseling,

          comm anding,inducing,andprocuring DoctorsB and C,located in oraround Jolmson City,

          Termessee,to switchprescriptionsto SuboxoneFilm whereDoctorsB and C exceededthe

          m axinrlm nllmberofpatientsallowed atatim e,where daily dosesexceeded them aximllm

          indicatedforadditionalclinicaladvantage,andwhereprescriptionswereissuedin acarelessand

          clinically tmwarranted mnnner:

    Par. Datets)       Personnel              Information
    114   4/9/2009 ' INDIVIOR Risk            Received statisticalreport:in M arch 2009,DoctorB prescribqd
                       MgT.andothers          buprenorphine-containingdrugsto650individuals,atdailydoses
                                              higherthan 24 m gs ofbuprenorphine to 618 ofthose indivlduals,
                                              andDoctorCprescribedbugrenorphine-containingdnzgsto635
                                              individuals,atdaily doseshlgherthan 24 m gsofbuprenorpllineto
                                              272 ofthoseindividuals
    115 4/9/2009       W DIVIOR               Emailrestatisticalreport:çGNoticeyourfavorite,gDoctorBj,isstill
                       Em ployee,             atthetop. Ithink now you can feelmuch m orecertainthatheis
                       INDIVIOR Med.          likelyabigsotlrceofdiversion- 95% (618)ofhispatientsare
                       A dvisor,and           over24m g. W ow l''
                       IND IVIO R Sales       Em ailftzrtherdiscussing report:ççltappearsthatthe çhigh'doses
                       Spvsr.                 may bethe contributing factortothediversion thatcontinuesto be
                                              reported in the Tri-cities area of SE K Y ,N E TN ,and SW V A ''
    116   5/28/2009    INDIVIOR Risk          Em ail:E1Iam concerned aboutthe Tri-citiesareain northeast
                       M g'
                          r.toINDIVIOR        Termessee(alsoincludessoutheastKY andsouthwestVA).
                       Exec.                  Physiciansareprescribing fortoo m anypatientsandthedosing is
                                              very lligh in som e circllm stances. 14 treating over200 patients-
                                              range 200 to 800. 8 of 14 are prescribing doses>24 m g for atleast
                                              50% oftheirpatients''
    117 7/6/2009, tGl-leretoHelp''            Hereto Help operatorsreferred opioid-addiction/dependence
        12/14/2009, telephone operators       patients to D octor C,using listsofezlrolled prescribersin the
        12/18/2009                            patients'geographic areas
    118 2/3/2010    Gtl-leretoHelp''          Hereto Help operatorreferred an opioid-addiction/dependence
                    telephone operator        patientto D octorB,using a listofenrolled prescribersin the
                                              patient's geograpllic area


                                                  Page300f46
       Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 30 of 46 Pageid#: 755
119   2/5/2010     lll-
                      lereto Help''        HeretoHelp operatorreferred an opioid-addiction/dependence
                   telephone operator      patientto DoctorC,using alistoferlrolledprescribersin the
                                           patient'sgeograpllic area
120   4/8/2010     INDW IOR Sales          Em ail:DoctorB isGGwellovertheallowed patientcap,''and
                   Sprvsr.to               DoctorC'sofliceEtwillprescdbeto asm any patientsasthey can fit
                   INDIVIOR National in (wllilephysiciansareqin about2-3holzrseachweek.lnthat
                   SalesSprvsr.            tim ethey quickly seethepatient& provide ascri t''
121 6/2/2010       GEl-lereto Help''       HeretoHelp operatorrefen'ed an opioid-addiction/dependence
                   telephone operator      patientto DoctorC,using alistofenrolledprescribersin the
                                           patient'sjeogTaphicarea
122   11/20/2010 W DIVIOR Exec.to          Award:INDIVIOR salesrep.m arketing SuboxoneFilm to Doctors
                 W DIV IO R                B and C nnm ed Suboxone Film M arketing Blitz (GcontestW inner''
                 Salespeople               and credited with GGincredibleperform ance ...13 timestheinitial
                                           Contest atientthreshold''
123   2010         W DIVIOR Exec.to        Award:INDIVIOR salesrep.m arketing SuboxoneFilm to Doctors
                   IND IVIO R              B and C recognized as FND IV IOR 'Ssalesrep.ofthe year
                   Salespeople
124   2010-2011    FND IV IO R Sales       Reports:m etwith D octors B and C atleast75 tim esto encotlrage
                   Rep.to INDIVIOR         them to prescribe SuboxoneFilm
                   Sales Sprvsr.
125   1/23/2012    çGl-lereto Help''       HeretoHelp operatorreferred an opioid-addiction/dependence
      -.           telephone operator      patientto DoctorC,using alistofemolled prescribersin the
                                           patient'sgeographic area
126   4/22/2013    INDIVIOR Sales          Conversation:ltlt'saliability alm ostthà,
                                                                                   twe'reeven wallcing into
                   Rep.andINDIVIOR theseoffices,thesetwomain clinicoffices(ofDoctorC),because
                   SalesSprvsr.to         ofhow q iminalitis.Likethey haveaVegas-style cashm achine
                   W DIVIOR M gr.         sitting behindtheofficewherethey'retnking stacksofhundreds
                                          and shoving itin therewhilewe'retryingto like,detailthenm se.
            x                             It'slike the m ob. It's aw ful''
127   8/9/2013     GGllqere to H elp''    Hereto H elp operatorrefen'   ed an opioid-addiction/dependence
                   telephoneoperator      patientto DoctorC,using alistofertrolled prescribersin the      -
                                          patient's geographic azea

              128. On or aboutthe stated dates,the identified IN DIV IOR executives,em ployees,and

       agentscommunicated the infonnation described below relating to aiding,abetdng,cotm seling,

       comm anding,inducing,and proclzring DoctorD ,located in orarotm dDanville,Kentucky,to

       sw itch prescriptions to Suboxone Film where D octorD exceeded the m axim um nm nberof

      patientsallow ed ata tim e,w here daily doses exceeded the m axim llm indicated foradditional

       clirlicaladvantage,and whereprescriptionswereissued in acarelessand clinically unwarranted

      m rm ner:



                                               Page310f46
  Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 31 of 46 Pageid#: 756
Par. Datets)      Personnel                lnformation
129 6/25/2008     W DIVIOR Sales           Coacllingform :G&continuetoPartnerwith (DoctorD'sclinicqand
                  Sprvsr.to                theirgrowing ...organization. W hileitcan appeartheprogram is
                  FND IV IOR Sales         on auto-pilot,they stillhave m uch to lenrn,and w e can help''
                  Rep.
130 7/11/2008     W DIVIOR Sales           Report:Gç-l-he2ndrofficeofDoctorD'sclinicjopenedin
                  Rep.to W DIVIOR   Brbotzrsville,thethird oneisscheduledto open in Augustatldthat
                  SalesSprvsr.      willbe in Frankfrrt.Theplan isto have 10physiciansin each
                                    clinic.Ex andingtrx in the South,oneclinicatatim el''
131 12/17/2008 INDIVIOR M ed.       Em ail:DoctorD EGisin diffcultieswith llisorganization of30 M Ds
               Advsr.to             related toprescribing ofSuboxone. Thisstem sperhapsfrom a
               INDIVIOR Risk        couple ofproblem patientsand1çd to astateboard investigation.
               M gr.and IN D IV IOR M ostoftheirpatients are on 24 m g daily.... Isthis group in
               SalesSprvsr.         Kentacky an area ofconcern forus? Isthereany follow-up
                   .                needed?''
132 7/23/2009, ûGl-lereto Help''    Hereto Help operatorsreferred opioid-addiction/dependence
    8/13/2009, telephoneoperators patientsto DoctorD,using listsofenrolledprescribersinthe
    8/31/2009                       patients'geographicareas
133 9/23/2009 DoctorD to            Em ail:G&W eareevenm oreexcited aboutthe opportunitiesw ehave
                  INDFVIOR Gov.            tofacilitateeach others'(sic)success....W ewillkeepotlrnoses
                  M gr.and INDIVIOR tothegrindstonegettingolzrprogrnm ofcaze trefined'and ask that
                  SalesRep.         you continueto keep yourbrain grinding on how to bestçuse'us
                                    evelywhere and any w ay itm akes sense. W e w illkeep
                                           (INDIVIOR)updatedaswecollaboratewithM edicaid,private
                                           payors,theVA system ,and anything/anyoneelsewe come across.
                                           W e are pursuing m ultiple grants as ofyesterday evening forthe
                                           callcenterdatabasegsicl/websiteplanandindigentcareforopiate
                                           addicts(thosewithnopaysotlrce),butifthereisanyway
                                       .
                                           EINDIVIORIcan getinvolvedfinancially,therewillbegreat
                                           businessbenefitfor(INDIVIOR)intheend (morepatientsbeing
                                             rescribed SBX)andamazingPR foreachstateyou support''
134 9/23/2009     INDIVIOR Sales           Email:EGW ehavehadadiflkulttimegiving (DoctorD)whathe
                  Sprvsr.to                wanted,becausem ostofllisrequestsareoutofphnrma guidelines.
                  INDIVIOR Gov.            ... Ican seeyou were ableto providehim with opporttmitiesand
                  M gr.                    intbrm ation thatheseesasvery valuabletohistreatmentcenter
                                           plansandgoals.Thnnkyouforhelping(ensureDoctorD'sclinicq
                                           seestheIntegratedValue(INDW IOR)hastooffer''
135   1/4/2010, Gll-lereto Help''          HeretoH elp operaforsreferred opioid-addiction/dependence
      5/13/2010, telephone operators       patientsto DoctorD,using listsofenrolledprescribersin the
      5/17/2010,                           patients'geograpllic areas
      9/7/2010,
      9/30/2010,
      10/19/2010,
      10/26/2010,
      11/10/2010



                                               Page32of46
   Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 32 of 46 Pageid#: 757
136   12/8/2010   DoctorD to         Report:in onemonth,DoctorD 'sclinichad prescribed
                  INDIVIOR Gov.      buprenorphine-conoining dnzgsto 1,659 individuals,atdaily
                  M grs.,INDFVIOR    doseshigherthan 24 m gsofbuprenop hineto 39% ofthem ,and at
                  SalesRep.,and      daily dosesofatleast24 m gsofbuprenorpllineto 76% ofthem .
                  others             IND IV IO R'SPublic Sector Dir.forw arded the reportto others at
                                     INDIVIOR,stating,GElwlith over76% ofthepatientsat24mgand
                                     above,w e have som e serious work today in educating his   '
                                     orgnnization andthephysiciansaboutdosing and overallquality
                                     cre. The reverse should likely bethe case''
137 12/23/2010, tcl-lereto Help''    HeretoH elp operatorsrefen' ed opioid-addiction/dependence
    1/5/2011, telephone operators    patientsto DoctorD,using listsofenrolled prescribersin the
    1/10/2011,                       patients'geographic areas
    1/28/2011,
    3/25/2011,
    4/21/2011,
    4/22/2011,
    5/5/2011,
    5/11/2011,
    5/16/2011,
    5/17/2011,
    5/25/2011,
    6/8/2011,
    6/27/2011,
    8/12/2011,
    8/15/2011,
    8/19/2011,
    9/15/2011,
    10/3/2011,
    10/19/2011,
    11/4/2011,
    11/30/2011
138 2011        INDIVIOR Exec.to     Award:FNDIVIOR salesrep.m arketing SuboxoneFilm to Doctor
                INDIVIOR             D'sclinicrecognized asINDIVIOR'Ssalesrep.oftheyear
                Salespeo le
139 2/2/2012    INDIVIOR Sales       Em ail:INDIVIOR to sponsorDoctorD 'sclinic'snnnualm eeting,
                Rep.toINDIVIOR       including breakfastandlunch for46 people
                Sales Sprvsr.
140 2/13/2012, Etl-leretoHelp''      Hereto Help operatorsreferred opioid-addiction/dependence
    2/16/2012, telephone operators   patientsto D octorD ,using lists ofenrolled prescribers in the
    3/7/2012,                        patients'geograpllic areas '
    4/9/2012,
    4/18/2012,
    5/2/2012,
    5/16/2012




                                         Page330f46
  Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 33 of 46 Pageid#: 758
141 6/4/2012       Kenm cky Board of             lndefiniterestriction ofDoctorD'sauthorization to prescribe
                   M edicalLicenstzre            buprenop hine-containing drtlgsforusein opioid
                                                 addiction/de endence treatm ent
142   6/25/2012    GEl-lere to H elp''           A bout140 instancesin which H ere to H elp operatorsreferred
      through      telephoneoperators opioid-addiction/dependercepatientstoDoctorD,usinglistsof
    12/2/2016                          emolledprescribersin thepatients'geograpllicareas
143 11/5/2015      United States       DoctorD indicted on 11/5/2015 forhealth carefraudrelpted to
                                                                     .

    tllrough       DistrictCourtforthe urinetesting;fotmd gtzilty of17 countson 3/31/2017
    3/31/2017      Eastem Districtof
                   uoum oky

                  SUBOXON: TABLET PRICE INCREASES TO SUPPORT SCHEM E
             144. Between in orabout2010 and thedateofthisIndictm ent,INDIVIOR PLC,

      FNDIVIOR INC.(alsolcnown asRecldttBencldserPhnrmaceuticalsInc.),andtheirexecutives,
      em ployees,and agentsalso increased theprice ofSuboxoneTabletto causepatientsto switch to

      Suboxone Film . ln oraboutOctober2011,an IN D IVIOR m anagertold colleagues,;GIcould not

      supportatabletgpricejincreaseagainbeforenextOctober.Thatwouldbeessentially another
      37% over24 m onths.... Ifwe areconsidering thepatientin a11ofthis,thenw eneedto

      tmderstmzdthat40% willhaveto rem ain on thetabletdueto supply constraints.... W e also

      needto considerthepublichealth bacldash andthatofphysicians.'' In oraboutJuly2012,

      INDIVIOR increased thepriceofSuboxoneTabletby 15% ,stating the EGRationaleofPrice

      Increase''asGEaccklerate conversion to Film .''

                                            REV EN UE AN D PR O FIT

             145. In oraboutthe,specifiedyears,INDIVIOR INC.(alsoknownasReckitlBenckiser
      Phnrmaceuticals1nc.)andCompanyA receivedapproximatelythefollowingrevenuesfrom sales
      ofSuboxone Film :

                                         Y ear             Revenue
                                         2010             $83,328,721
                                         2011            $400,615,412
                                         2012            $666,695,781


                                                     Page340f46
  Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 34 of 46 Pageid#: 759
                               2013            $887,469,559
                               2014            $843,047,500

  In oraboutthesam eyears,M edicare and M edicaid paym entsforSuboxoneFilm were

  approximately asfollows:

                 Y ear           M edicare                     M edicaid
                 2010            $2,134,000        '           $7,136,000
                 2011           $26,188,000                   $108,079,000
                 2012           $70,329,000                   $211,294,000
                 2013           $132,984,000                  $326,666,000
                 2014           $147,704,000                  $386,685,000

         146. In oraboutSeptember2012,Company A stated thatitwould give çtspecial

  recognition aw ards''ofthousands of sharesof Com pany A stock to aboutten W D IV IOR

  executivesand m anagersforthecom mercialsuccessofSuboxoneFilm ,saying ithad Etcreated a

  long-term sustainablebusinessm odelfor''INDIVIOR.

         147. On oraboutA ugust5,2013,IN D IVIOR 'S claiefexecutive officerem ailed

  Com pany A 's chief executive oftk erand others,stating thatSuboxone Film 's share ofthe

  m arkethad grown to 69.1% ,wlzich wastGalmostenough to makeyou wonderwhen wewillbreak

  thzough the 70% share barrier?'' Company A'schiefexecutiveofficerreplied-all,1tlagree,our
                                                               '
                                      .


  USteam hasdoneafantasticjob ofdefendingotlrfilm sharethusfr ''
         148. On oràboutNovem ber17,2013,INDIVIOR'Schiefexecutiveofficerstated to an

  W DW IOR managerthatin switching physicians,phnrmacists,health carebenefitprograms,and

  othersto SuboxoneFilm ,W D FVIO R had acllieved çGthe bestform atconversion everin the

  historyoftheindustry.''




                                          Page350f46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 35 of 46 Pageid#: 760
                                         CO U N T O N E
                   C onspiracy to Com m itM ail,W ire,and H ea1th Care Fraud

         The GrandJtzry chargesthat:

         1.     The lntroductionto thisIndictm entandthefactualallegationsofCotmtsTwo

  through Tw enty-eightare realleged and incop orated asiffully setforth herein.

         2.     Between in orabout2006 and thedate oftllisIndictment,in theW estem District

  ofVirgizliaandelsewhere,INDIVIOR PLC,INDIVIOR INC.(alsolcnownasRecldttBencldser
  PhnrmaceuticalsInc.),andothersltnownandllnknowntotheCxrandJuryknowinglyconspiredto
  com mitthefollowing offenses:

                a.      M ailfraud,in violation ofTitle 18,United StatesCode,Section 1341,that

         is,havingdevised and intendingto devisetheschem eand artificeto defraud andto

         obtain money andproperty by m eansofmaterially falseand fraudulentpretenses,

         representations,andprom isesdescribed in the Introduction to thisIndictment,and forthe

         purpose ofexecuting such schem eandartifice and attempting to do so,didknowingly

         causetobe delivered by thePostalSelwiceand any plivateorcom mercialinterstate

         caniercertain m attersand tllingsaccordingto the directionsthereon'
                                                                           ,

                b.      W ire fraud,in violation ofTitle 18,United StatesCode,Section 1343,that

         is,having devised and intendingto devisetheschem eand artificeto degaud andto

         obtain m oney and property by meansofm aterially falseand fraudulentpretenses,

         representations,and prom isesdescribedintheIntroductionto tlnisIndictm ent,and forthe

         purpose ofexecuting such schem e and artifice and attem pting to do so,transm itted and

         caused to be transm itted by m eans ofw ire com m llnication in interstate com m erce

         writings,signals,and sounds;




                                            Page360f46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 36 of 46 Pageid#: 761
                c.     Health carefraud,in violation ofTitle 18,United StatesCode,Section

         1347,thatis,knowingly and willfully executed and attempted to executetheschem eand

         artificeto defraud atld to obtain by m eansofm aterially falseand fraudulentpretenses,

         representations,and prom isesm oney and property ow ned by and tm derthe custody and

         controlofM edicare,M edicaid,private insurance providers,and otherhealth carebeneût

         program sin connection with thedelivery ofandpaym entforhealth carebenefits,item s,

         and services,described in theIntroduction ùfthislndictment.

         3.     Infurtheranceoftheconspiracy,andtoeffectitsobject,INDIVIOR PLC,
  INDIVIOR INC.(alsoknownasReckm BenckiserPhnrmaceuticalsInc.),andothersknown and
  lmknownto theGrand Jttry com mittedtheovertactsdescribedintheIntroduction tothis
  Indictment,and CountsTwo tllrough Twentp eightofthisIndictm ent.

         4.     Al1in violation ofTitle 18,United StatesCode,Section 1349.

                                         C O UN T TW O
                                       H eaIth C areFraud

         The Grand Jury chargesthat:

         1.     The lntroduction to tllisIndictm entandthefactualallegationsofCotmtsOne and

  Threethrough Twenty-eightarerealleged and incorporated asiffully setforth herein.

         2.     B etween in orabout2006 and the date ofthis Indictm ent,in the W estern D istrict

  ofVirginiaandelsewhere,INDIVIOR PLC andINDIVIOR INC.(alsoknown asReckm
  BenckiserPhnrmaceuticalsInc.),andothersknownandunknowntotheGrandJury,asprincipals
  and aidersand abettors,knowingly and willfully executed and attempted to execute aschem e

  andartificeto(1)defraudhealthcarebenefitprogramsasdefinedinTitle18,UrlitedStates
  Code,Section24(b),includingM edicaid,M edicare,otherpublichealthcareprograms,pdvate
  insuranceproviders,andotherhealthcarebenefitprograms,and(2)obtainbymeansof


                                 Page 37 0.f46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 37 of 46 Pageid#: 762
  matelially falseandgaudulentpretenses,representations,andprom ises,m oney and property

  owned by and tmderthe custody and controlofsaid health carebeneftprogram s,in connection

  with thedelivery ofandpaymentforhealth carebenefits,item s,and selwices.

           3.     Itwastheobjectoftheschemeandartificetofraudulentlyinducephysiciansto
  m iteprescdptionsforSuboxoneFilm ,phnrmaciststo fillprescriptionsforSuboxoneFilm ,and

  health care benetk program s to provide coverage ofprescriptionsfor Suboxone Film ,and to

  cause:

                  a.     Patientsto obtain Suboxone Film from phnnnacies and others;

                  b.     Patients,phannacies,and othersto subm itclaim sforSuboxoneFilm to

           health care benefk progrnm s;

                         Hea1th care benefitprogram sto pay claim sforSuboxoneFilm ;

                  d.     Phnrmaciesand othersto makepaym entsto wholesalers,distributors,and

           othersforSuboxone Film ;and

                  e.     W holesalers,distributors,and otherstom akepaymentsto INDFVIOR

           PLC andINDIVIOR INC.(alsoknownasRecldttBenclciserPhnnnaceuticalsInc.)for
           salesofSuboxoneFilm madeasaresultofthe schem eand artificeto degaud.

                  In furtheranceoftheschemeandartifice,andtoeffectitsobject,INDIVIOR PLC,
  INDFVIOR INC.(alsolcnownasRecldttBenckiserPhnrmaceuticalsInc.),andothersknownand
  lmknown totheGrand Jury,forthepurposeofcausing health careprovidersand othersto

  prescribe and dispense Suboxone Film ,and to recom m end theprescribing mld dispensing of

  Suboxone Film ,did,and aided,abetted,cotm seled,com m anded,induced,and proctlred othersto,

  m ake m atedally false atld fraudulentstatem ents and representations,including the follow ing:




                                 Pa115
Case 1:19-cr-00016-JPJ-PMS Document ge38Filed
                                        of46 08/14/19 Page 38 of 46 Pageid#: 763
               a.      Representing tophysicians,phannacists,and otherhealth careproviders

        thatSuboxoneFilm issaferand lesssusceptibleto m isuse,abuse,diversion,and

        accidentalchild exposurethan other,sim ilardnzgs,and hasotherunsubstantiated effects
                                                             .




        such asweeding outdnzg seekers,m nkingpatientsfeellesslikeaddicts,protecting

        physiciansfrom being crim inally prosecuted,andprotecting oflice-basedtreatmentof

        opioid addiction/dependencef'
                                    rom beingbnnned;

               b.      Producing and disseminatingprintedm arketing m aterialsrepresenting that

        SuboxoneFilm issaferand lesssusceptibleto misuse,abuse,diversion,and accidental

        child exposllrethan other,similardnzgs,containingm isleading text,grqphics,and charts;

                       Representingto governmentofficials,employees,and agents

        adm irlistering variousstateM edicaidprogrnms,andothers,thâtSuboxoneFilm issafer

        andlesssusceptibleto misuse,abuse,diversion,and accidental'child expostlrethan other,

        sim ilardrugs,to cause such governm entofficials,em ployees,and agents,and othersto

        expahd and maintain M edicaid coverageofSuboxoneFilm atsubstantialcostto the

        governm entand substantialprofittothedefendants;and

                       Providing patientrefenals,presentations,m arketing materials,accessto
                                                                                      f

        ltm ch and dinnerevents,and otherbenefitstophysiciansthey knew wereprescribing
                                     1

        buprenop hine-containingdnzgsto m orepatientsatatim ethm1allowed by federal1aw

        (i.e.,theDATA),atdailydoseshigherth% themaximum doseofany demonstrated
        additionalclinicaladvantage(i.e.,24mgsofbuprenorplline),and inacarelessmzd
        clinically tm w arranted m nnner.

        5.     A 11in violation ofTitle 18,U nited States Code,Sections 2 and 1347.




                                 Pa115
Case 1:19-cr-00016-JPJ-PMS Document ge39Filed
                                        0f46 08/14/19 Page 39 of 46 Pageid#: 764
                                   COUNTS THREE TH ROU GH SIX
                                           M ailFraud

             TheGrand Jurychazgesthat:

             1.     TheIntroduction and thefacmalallegationsofCountsOnethrough Two and
  '

      Seven through Twenty-eigh!are1realleged and incop orated asiffully setforth herein.
                                         .



             2.     Between in orabout2006andthedateoftllisIndictm ent,in theW estem District

      ofVirginiaandelsewhere,INDIVIOR PLC,INDIVIOR INC.(alsoknown asRecldttBencldser
      PhnnnaceuticalsInc.),andothersknownandlmknowntotheGrandJury,with theintentto
      deâaud,devised andwillfully participated in,with lcnowledgeofitsâaudulentnature,the

      schem eandartificeto defraud and obtain m oney andpropertyby inaterially falseand fraudulent
      pretenses,representations,andprom isesdescribed in theh troduction and in thefacttzal

      allegationsofCotm ts Onethrough Tw o and Seven through Tw enty-eightofthis Indictm ent.

             3.     On oraboutthedate specified asto each cotmtbelow,in the W estern Districtof

      V irginia,forthe purpose ofexecuting and attem pting to execute such schem e and artifice to

      defraud,INDFVIOR PLC,INDIVIOR INC.(alsoknown asReckm BencldserPhnrmaceuticals
      Inc.),andotherslcnownandllnknowntotheGrandJurycaused.
                                                          tobedeliveredbymailand
      privateorcomm ercialinterstate canieraccording tothedirection thereon,thennm ed matterand

      thing,nnm ely,m arketing visualaidscontaining m aterially false and f'
                                                                           raudulentrepresentations

      thatSuboxoneFilm issaferand lesssusceptibletom isuse,abuse,diversion,and accidentalchild

      expostlrethan other,similardrugs,includingm isleading text,graphics,and charts,to an

      IN D IV IOR salesrepresentative in Roanoke,Virginia,who prom oted Suboxone Film to

      physicians,phnrmacists,and othersin locationsincluding Blacksburg,CedarBluff,

      Chadottesville,Christiansburg,Daiwille,Galu ,Lynchburg,Roanoke,Salem ,Staunton,W illis,

      and W ytheville,Virginia:



                                         .
                                               Page 40 0f46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 40 of 46 Pageid#: 765
                        C O UN T                        DA TE
                        TH REE                          February 6,2012
                        FOIJR                           January 4,2013
                        FIVE                            M arch 21,2013
                        SFX                             August 19,2013

         4.      A1lirlviolation ofTitle 18,United StatesCode,Sections2 and 1341.

                       C O UN T S SEVEN TH R O U G H TW EN TY -EIG H T
                                        W ire Fraud

         TheGrand Jurychargesthat:

         1.      The Introduction and the factualallegations ofCounts One through Six are

  realleged andincop orated asiffully setforthherein.

         2.      Between in orabout2006 and thedateoftlnisIndictm ent,in the W estern District

  ofVirginiaandelsewhere,W DIVIOR PLC,INDIVIOR INC.(alsolcnownasReckittBenckiser
  PharmaceuticalsInc.),and othersknownandllnknowntotheGrandJttry,withtheintentto
  defraud,devised andwillfully participated in,with knowledgeofitsfraudulentnature,the

  schemeàndartificetodegaudandobtainmoneyandpropertybymateriallyfalseandfraudtllent
  pretenses,representations,and prom ises described in the lntroduction and the fac'tualallegations

  ofCotm ts Onethrough Six ofthis lndictm ent.

         3.      On or aboutthe date specified asto each colm tbelow ,in the W estem Districtof

  Virginia and elsewhere,forthepurpose ofexecuting and attem pting to execute such schem e and

  artificetodefraud,IM IIVIOR PLC,FNDIVIOR INC.(alsoknownasReckittBenckiser
  Phnrmaceuticals1nc.),andothersknownandllnknowntotheGrandJury,causedtobe
  transmitted by wirecommlmication orradio com mlmication in interstateand foreign comm erce,

  w litings,signs,signals,pictures,and sounds,nnm ely,reportsofclinicalliaisonsfalsely and

  gaudulently representing to physicians,pharm acists,and otherhealth care providersthat

  SuboxoneFilm issaferandlesssusceptibleto m isuse,abuse,diversion,and accidentalchild


                                           Page410f46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 41 of 46 Pageid#: 766
  '
  expostlrethan other,similardnzgs,transmitted from FloridaandN ew Jersey to locationsin the

  W estern D istrictofV irginia,and referralsofprospective patientsto D octorA ,transm itted 9om

  Pelm sylvaniato locationsin theW estem DistrictofVirginia,asdescribed below:

      C O U NT                  DA TE                ITEM
      SEVEN                     April30,2010         Referralto DoctorA
      EIGHT                     October9,2010        ActivityReportwith M odelSafety Claim s
      N INE                     October24,2010       Activity Reportwith M odelSafety Claim s
      TEN                       Novem ber29,2010     ActivityReportwith M odel'Safety Claim s
      ELEV EN                   Jtm e 1,2011         Referralto DoctorA
      TW ELVE                   July 8,2011          Activity Reportwith M odelSafety Claim s
      THIRTEEN                  September2,2011      ReferraltoDoctùrA
      FOURTEEN                  October6,2011        ReferraltoDoctorA (1of2onthisdate)
      FIFTEEN              ,    October6,2011        ReferraltoDoctorA (2 of2onthisdate)
      SW TEEN                   M ay 1,2012          ReferraltoDoctorA
      SEVEN TEEN                A pril 12,2013       Referralto D octorA '
      EIGHTEEN                  April26,2013         ReferraltoDoctorA
      N INETEEN                 December 13,2013     ReferraltoDoctorA
      TW EN TY                  N ovem ber3,2014     Referralto D octorA
      TW EN TY -ON E            M arch 10,2015       Referralto D octorA
      TW EN TY -TW O            M arch 13,2015       Referralto D octor A
      TW EN TY -THREE           M arch 18,2015       Refen'alto D octorA
      TW EN TY -FOU R '         A pril27,2015        Referralto D octorA
      TW ENTY-FFVE              M ay26,2015          ReferraltoDoctorA (1of2onthisdate)
      TW ENTY-SLX               M ay26,2015          Refen'altoDoctorA (2 of2onthisdate)
      TW EN TY -SEV EN          Jtm e 18,2015        Refen'alto D octorA
      TW EN TY-EIGH T           July 8,2015          Referralto D octorA

              4.   A1linviolationofTitle18,'UnitedStatesCode,Sections2and 1343.
                                   N O TIC E O F FO R FEITUR E

              1.   TheIntroduction and the factualallegationsofCotmtsOnethrough TwentpEight

  ofthisIndictm entare realleged and m adepartofthisN otice.

                   Upon conviction ofoneorm ore ofthe felony offensesalleged in thisIndictment,

  INDIVIOR PLC andINDIVIOR INC.(alsoknownasReclcittBenckiserPhnnnaceuticalsInc.)
  shallforfeitto the United States:




                                 Page 42 0.f46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 42 of 46 Pageid#: 767
               a.     pursuantto 18U.S.C.j981(a)(1)(C)and28U.S.C.j2461(c),any
        property,realorpersonal,which constim tes,or is derived 9om proceeds traceable to a

        violation ofanyoffenseconstitm ingEGspecitiedtmlawf'
                                                           ulactivity''(asdefmedin section
        1956(c)(7)),oraconspiracytocommitsuch offense;and
               b.     ptzrsuantto 18U.S.C.5982(a)(7),property,realorpersonal,that
        constitm es,orisderived,directly or indirectly,from grossproceedstraceable to the
                                                  x




        comm ission ofthe offense.

        3.     Theproperty tobe forfeited totheUnited Statesincludes,butisnotlim itedto,the

  following:

               a.     M onetarvJudzment:Notlessthan $3,000,000,000(tlu'
                                                                      eebillion
        dollars)in United Statescurrencyanda11interestandproceedstraceablethereto,inthat
        such sum in aggregatew asobtained directly orindirectly asaresultofsaid offensesoris
        '
        traceable to such property.

               b.     BusinessEntities(includinz a1lassets.inventoa .and property related

        thereto):IndiviorFinance(2014)LLC;IndiviorFinanceSARL;IndiviorGlobal
        HoldingsLtd(a/k/aRBP GlobalHoldingsLimited);lndiviorIhc.(a/k/aReckitt
        BencldserPharmaceuticalslnc.);IndiviorPLC;IndiviorSolutionsInc.ta/k/aReckitt
        BencldserPhnnnaceuticalsSolutionsInc.);andIndiviorUSHoldingsInc.tf/k/aRBP US
        Holdings1nc.).
               C.     B ank A ccounts,aIIfunds received and on depositas setforth below :

                         Bank                     A ccountN am e            A ccount#
       (1) JP M organ Chase                 IndiviorInc.                           299
       (2) JP M organ Chase                 lndiviorlnc.                           419
       (3) .
           1P M organ Chase                 IndiviorInc.                           420



                                 Pa115
Case 1:19-cr-00016-JPJ-PMS Document ge43Filed
                                        of46 08/14/19 Page 43 of 46 Pageid#: 768
                                               lndiviorSolutionsInc.(a/k/a
                                               R ecldttBencldser
                                               Phnrm aceuticalsSolutions                .
        (4) JP M organ Chase                   Inc.)                              148
              InstitutionalCash Distributors
        (5) (ICD),LLC                          IndiviorInc./lndiviorplc
                 lfany oftheabove-described forfeitableproperty,asaresultofany act(lr

  om ission ofthedefendant,cnnnotbelocated upon theexerciseofdue diligence;hasbeen

  transferredorsoldtoordepositedwith atllirdperson;hasbeenplacedbeyondthejlzrisdictionof
  theCotu't;hasbeen substantially diminished in value;orhasbeen com mingledwith other

  propertywhich cnnnotbesubdividedwithoutdifficull;itistheintentoftheUrlitedStatesto
  seek forfeitureofany otherproperty ofthedefendantup to thevalue oftheabovedescribed

  forfeitablepropertypursuantto21U.S.C.j8534.19,itwludingtheassetsdescribedabove,and
  includingbutnotlimited tothefollowing assets:

                 a.     Tradem arks:

                                      SerialN o.,R egistration N o.

                                (1) 86779039
                                (2) 86779033
                                (3) 86779029
                                (4) 86779026
                                (5) 79151424,4718643

                 b.     Patents:

                 Patent                                P
                x                                          atentTitle
                  um ber

        (1) 8,475,832        Sublingualandbuccalfilm compositions
               8             M edicinalcoppositionscomprisingbuprenorphineand
        (2)     ,  497,280   nalmefene



                                 Page 44 0.f46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 44 of 46 Pageid#: 769
        (3) 8,697,718 Packofmedicinaltablets
              8            M edicinalcom positionscomprisingbuprenorphineand
        (4)   ,   912,211 naltTexone
        (5) 8,921,387      lnjectableflowablecomposition comprisingbuprenorplline
        (6) 8,975,270      lnjectableflowablecomposition compdsingbuprenophine
        (7) 9,101,625      Buprenorphine-waferfordnzgsubstitm iontherapy
        (8) 9,180,197      Sustaineddéliveryformulationsofrispeddonecompounds
        (9) 9,186,413      Sustaineddelivery formulationsofdspeddonecompounds
       (10) 9,272,044 Injectableflowablecompositionbuprenorphine
       (11) 9,370,512 Buprenorphine-waferfordnzgsubstitm iontherapy

                       A ccountsR eceivable.aIIam ountsdue from the follow inz entities:

                            (1) AmerisourceBergen
                            (2) ANDA
                            (3) BesseM edical
                            (4) BurlingtonDnzg
                            (5) CapitalW holesale
                            (6) CardinalHea1th
                            (7) DakotaDnzgInc
                            (8) Dixon ShaneLLC
                            (9) DM SPhnrmaceuticalGroup
                           (10) HarvardDnzg Group
                           (11) HD Smith W holesale
                                lniegrated Commercialization
                           (12) Solutions
                           (13) JM Smith
                                 Louisiana W holesale Dnzg
                           (14) Company



                                        Page450f46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 45 of 46 Pageid#: 770
                           (15) LuisGarraton
                           (16) M cKesson
                           (17) Miami-LtlkenInc.
                           (18) M orrisDickson
                           (19) M'W lVetSupply
                           (20) NC MlmlnlW holesale
                            (21) PrescripdonSupplyCompàny
                            (22) Qllall
                                      'tyKingDistt
                                                 -ibutors
                            (23) R & SSales
                            (24) RochesterDnzgCooperative
                            (25) SmithDrugCompr y
                            (26) ValleyW holesaleDlrugCompany
                            (27) ValueDnzgCompany


   A'
    IxtrsBmI,,this lR dayor M               oav        ,2019.

                                                 /s/Grand Jury Foreperson


    #

   DO     L P.     AR
   FirstAssistantUnited StatesAttom ey
   AttomeyfortheUnitedStates,ActingUnderAuthorityConferredby28U.S.C.j515
                                                                 '
                                                                .

   GUSTAV W .EYLER
   Director
   Consum erProtection Branch
   DepnrtmentofJustice




Case 1:19-cr-00016-JPJ-PMS DocumentPa
                                    115
                                     ge46Filed
                                          0f4608/14/19 Page 46 of 46 Pageid#: 771
